Exhibit 10.1

 

HERTZ GLOBAL HOLDINGS, INC.
2008 OMNIBUS INCENTIVE PLAN

 

(as amended and restated effective as of March 4, 2010)

 


ARTICLE I

PURPOSES


 

The purposes of the Plan are to foster and promote the long-term financial
success of the Company and the Subsidiaries and materially increase shareholder
value by (a) motivating superior performance by Participants, (b) providing
Participants with an ownership interest in the Company, and (c) enabling the
Company and the Subsidiaries to attract and retain the services of outstanding
Employees upon whose judgment, interest and special effort the successful
conduct of its operations is largely dependent.

 


ARTICLE II

DEFINITIONS


 


2.1                                 CERTAIN DEFINITIONS.  CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITION SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

“Adjustment Event” means any dividend payable in capital stock, stock split,
share combination, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event affecting the Common Stock.

 

“Affiliate” means, with respect to any person, any other person controlled by,
controlling or under common control with such person.

 

“Alternative Award” has the meaning given in Section 9.2.

 

“Award” means any Option, Stock Appreciation Right, Performance Stock,
Performance Stock Unit, Performance Unit, Restricted Stock, Restricted Stock
Unit, Share Award or Deferred Stock Unit granted pursuant to the Plan, including
an Award combining two or more types in a single grant.

 

“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing any Award granted by the Committee pursuant to the Plan. 
The terms of any plan or guideline adopted by the Committee and applicable to an
Award shall be deemed incorporated in and part of the related Award Agreement. 
The Committee may provide for the

 

1

--------------------------------------------------------------------------------


 

use of electronic, internet or other non-paper Award Agreements, and the use of
electronic, internet or other non-paper means for the Participant’s acceptance
of, or actions under, an Award Agreement unless otherwise expressly specified
herein.  In the event of any inconsistency or conflict between the terms of the
Plan and an Award Agreement, the terms of the Plan shall govern.

 

“Business” has the meaning given in Section 5.5.

 

“Board” means the Board of Directors of the Company.

 

“Carlyle Investors” means, collectively, (i) Carlyle Partners IV, L.P., (ii) CEP
II Participations S.àr.l., (iii) CP IV Co-investment, L.P., and (iv) CEP II U.S.
Investments, L.P.

 

“Cause” means, except as otherwise defined in an Award Agreement, with respect
to any Participant (as determined by the Committee) (i) willful and continued
failure to perform substantially the Participant’s material duties with the
Company (other than any such failure resulting from the Participant’s incapacity
as a result of physical or mental illness) after a written demand for
substantial performance specifying the manner in which the Participant has not
performed such duties is delivered to the Participant by the person or entity
that supervises or manages the Participant, (ii) engaging in willful and serious
misconduct that is injurious to the Company or any of its Subsidiaries,
(iii) one or more acts of fraud or personal dishonesty resulting in or intended
to result in personal enrichment at the expense of the Company or any of its
Subsidiaries, (iv) substantial abusive use of alcohol, drugs or similar
substances that, in the sole judgment of the Company, impairs the Participant’s
job performance, (v) material violation of any Company policy that results in
harm to the Company or any of its Subsidiaries or (vi) indictment for or
conviction of (or plea of guilty or nolo contendere) to a felony or of any crime
(whether or not a felony) involving moral turpitude.  A “Termination for Cause,”
shall include a determination by the Committee following a Participant’s
termination of employment for any other reason that, prior to such termination
of employment, circumstances constituting Cause existed with respect to such
Participant.

 

“CDR Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel Fund VII, L.P.

 

“Change in Control” means the first occurrence of any of the following events
after the effective date of the Plan:

 


(A)                                  THE ACQUISITION BY ANY PERSON, ENTITY OR
“GROUP” (AS DEFINED IN SECTION 13(D) OF THE EXCHANGE ACT), OTHER THAN THE
COMPANY, THE SUBSIDIARIES, ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR THE
SUBSIDIARIES, OR ANY OF THE INVESTORS, OF 50% OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES;


 


(B)                                 WITHIN ANY 24-MONTH PERIOD, THE INCUMBENT
DIRECTORS SHALL CEASE TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OR THE
BOARD OF DIRECTORS OF ANY SUCCESSOR TO THE COMPANY; PROVIDED

 

2

--------------------------------------------------------------------------------


 


THAT ANY DIRECTOR ELECTED TO THE BOARD, OR NOMINATED FOR ELECTION, BY A MAJORITY
OF THE INCUMBENT DIRECTORS THEN STILL IN OFFICE SHALL BE DEEMED TO BE AN
INCUMBENT DIRECTOR FOR PURPOSES OF THIS CLAUSE (B);


 


(C)                                  THE MERGER OR CONSOLIDATION OF THE COMPANY
AS A RESULT OF WHICH PERSONS WHO WERE OWNERS OF THE VOTING SECURITIES OF THE
COMPANY, IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION, OR ANY OR ALL OF THE
INVESTORS, DO NOT, IMMEDIATELY THEREAFTER, OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE MERGED OR CONSOLIDATED COMPANY.


 


(D)                                 THE APPROVAL BY THE COMPANY’S SHAREHOLDERS
OF THE LIQUIDATION OR DISSOLUTION OF THE COMPANY OTHER THAN A LIQUIDATION OF THE
COMPANY INTO ANY SUBSIDIARY OR A LIQUIDATION A RESULT OF WHICH PERSONS WHO WERE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH LIQUIDATION, OR ANY OR ALL
OF THE INVESTORS, OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE COMBINED
VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
ENTITY THAT HOLDS SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY FOLLOWING SUCH
EVENT; AND


 


(E)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ONE OR MORE PERSONS OR
ENTITIES THAT ARE NOT, IMMEDIATELY PRIOR TO SUCH SALE, TRANSFER OR OTHER
DISPOSITION, AFFILIATES OF THE COMPANY.


 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.

 

“Change in Control Price” means the price per share on a fully diluted basis
offered in conjunction with any transaction resulting in a Change in Control, as
determined in good faith by the Committee as constituted before the Change in
Control, if any part of the offered price is payable other than in cash.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

“Committee” means the Compensation Committee of the Board or, if applicable, the
delegate of the Compensation Committee of the Board as permitted or required
herein.

 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other securities into which the Common Stock is changed or for which the
Common Stock is exchanged.

 

“Company” means Hertz Global Holdings, Inc., a Delaware corporation, and any
successor thereto.

 

“Covered Period” has the meaning given in Section 5.5.

 

3

--------------------------------------------------------------------------------


 

“Deferred Annual Amount” has the meaning given in Section 8.1.

 

“Deferred Stock Unit” means a Participant’s contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at the end of a specified period of time.

 

“Disability” means, unless otherwise provided in an Award Agreement, a physical
or mental disability or infirmity that prevents or is reasonably expected to
prevent the performance of a Participant’s employment-related duties for a
period of six months or longer and, within 30 days after the Company notifies
the Participant in writing that it intends to terminate his employment, the
Participant shall not have returned to the performance of his employment-related
duties on a full-time basis; provided, that (i) for purposes of
Section 5.3(a) in respect of ISOs, the term “Disability” shall have the meaning
assigned to the term “Permanent and Total Disability” by section 22(e)(3) of the
Code (i.e., physical or mental disability or infirmity lasting not less than 12
months), and (ii) with respect to any Award that constitutes deferred
compensation subject to section 409A of the Code, “Disability” shall have the
meaning set forth in section 409A(a)(2)(c) of the Code.  The Committee’s
reasoned and good faith judgment of Disability shall be final, binding and
conclusive, and shall be based on such competent medical evidence as shall be
presented to it by such Participant and/or by any physician or group of
physicians or other competent medical expert employed by the Participant or the
Company to advise the Committee.  Notwithstanding the foregoing (but except in
the case of ISOs and awards subject to section 409A of the Code), with respect
to any Participant who is a party to an employment agreement with the Company or
any Subsidiary, “Disability” shall have the meaning, if any, specified in such
Participant’s employment agreement.

 

“Dividend Equivalents” means an amount equal to any dividends and distributions
paid by the Company with respect to the number of shares of Common Stock subject
to an Award.

 

“Employee” means any non-employee director, officer or employee of, or any
natural person who is a consultant to, the Company or any Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.

 

“Executive Officer” means each person who is an officer of the Company or any
Subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Exchange Act.

 

“Fair Market Value” means, unless otherwise defined in an Award Agreement, as of
any date, the closing price of one share of Common Stock on the New York Stock
Exchange (or on such other recognized market or quotation system on which the
trading prices of Common Stock are traded or quoted at the relevant time) on the
date as of which such Fair Market Value is

 

4

--------------------------------------------------------------------------------


 

determined.  If there are no Common Stock transactions reported on the New York
Stock Exchange (or on such other exchange or system as described above) on such
date, Fair Market Value shall mean the closing price for a share of Common Stock
on the immediately preceding day on which Common Stock transactions were so
reported.

 

“Incumbent Director” means, with respect to any period of time specified under
the Plan for purposes of determining a Change in Control, the persons who were
members of the Board at the beginning of such period; provided, that a director
elected, or nominated for election, to the Board in connection with a proxy
contest shall not be considered an Incumbent Director.

 

“Initial Investors” means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.

 

“Investors” means, collectively, (i) the Initial Investors, (ii) TC Group L.L.C.
(which operates under the trade name The Carlyle Group), (iii) Clayton,
Dubilier & Rice, Inc., (iv) Merrill Lynch Global Partners, Inc., (v) any
Affiliate of any of the foregoing, including any investment fund or vehicle
managed, sponsored or advised by any of the foregoing, and (vi) any successor in
interest to any of the foregoing.

 

“ISOs” has the meaning given in Section 5.1(a).

 

“Merrill Lynch Investors” means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P.

 

“New Employer” means a Participant’s employer, or the parent or a subsidiary of
such employer, immediately following a Change in Control.

 

“NSOs” has the meaning given in Section 5.1(a).

 

“Option” means the right granted to a Participant pursuant to the Plan to
purchase a stated number of shares of Common Stock at a stated price for a
specified period of time.

 

“Option/SAR Financial Gain” has the meaning given in Section 5.5.

 

“Participant” means any Employee or prospective Employee designated by the
Committee to receive an Award under the Plan.

 

“Performance Period” means the period, as determined by the Committee, during
which the performance of the Company, any Subsidiary, any business unit and any
individual is measured to determine whether and the extent to which the
applicable performance measures have been achieved, provided  that each such
period shall be no greater than five years in length.

 

“Performance Stock” means a grant of a stated number of shares of Common Stock
to a Participant under the Plan that is forfeitable by the Participant until the
attainment of specified

 

5

--------------------------------------------------------------------------------


 

performance goals, or until otherwise determined by the Committee or in
accordance with the Plan, subject to the continuous employment of the
Participant through the completion of the applicable Performance Period (or such
portion of the applicable Performance Period as otherwise provided in
Article VI).

 

“Performance Stock Unit” means a Participant’s contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at a specified time that is forfeitable by the Participant
until the attainment of specified performance goals, or until otherwise
determined by the Committee or in accordance with the Plan, subject to the
continuous employment of the Participant through the completion of the
applicable Performance Period (or such portion of the applicable Performance
Period as otherwise provided in Article VI).

 

“Performance Unit” means a Participant’s contractual right to receive a
cash-denominated award, payable in cash or shares of Common Stock or a
combination thereof, under the Plan at a specified time that is forfeitable by
the Participant until the attainment of specified performance goals, or until
otherwise determined by the Committee or in accordance with the Plan, subject to
the continuous employment of the Participant through the applicable Performance
Period (or such portion of the applicable Performance Period as otherwise
provided in Article VI).

 

“Performance-Based Financial Gain” has the meaning given in Section 6.7.

 

“Permitted Transferee” has the meaning given in Section 11.1.

 

“Plan” means this Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan, as
the same may be interpreted by the Committee and/or be amended from time to
time.

 

“Prior Plans” means the Hertz Global Holdings, Inc. Stock Incentive Plan and the
Hertz Global Holdings, Inc. Director Stock Incentive Plan.

 

“Replacement Award” means an Award made to employees of companies or businesses
acquired by the Company to replace incentive awards and opportunities held by
such employees prior to such acquisition.

 

“Restricted Stock” means a grant of a stated number of shares of Common Stock to
a Participant under the Plan that is forfeitable by the Participant until the
completion of a specified period of future service, or until otherwise
determined by the Committee or in accordance with the Plan.

 

“Restricted Stock Unit” means a Participant’s contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of

 

6

--------------------------------------------------------------------------------


 

Common Stock and cash having an aggregate Fair Market Value equal to such stated
number of shares of Common Stock, under the Plan at the end of a specified
period of time that is forfeitable by the Participant until the completion of a
specified period of future service, or until otherwise determined by the
Committee or in accordance with the Plan.

 

“Restriction-Based Financial Gain” has the same meaning given in Section 7.6.

 

“Restriction Period” means (i) with respect to any Performance Stock,
Performance Stock Unit or Performance Unit, the period beginning on the grant
date of such Award and ending on the certification by the Committee that the
performance objectives or objectives for the applicable Performance Period have
been attained (in whole or in part) in accordance with Section 6.2(d), (ii) with
respect to any Restricted Stock or Restricted Stock Unit, the Restriction Period
specified in the Award Agreement evidencing such Award, and (iii) with respect
to any freestanding Deferred Stock Unit as to which the Committee has specified
a Restriction Period in accordance with Section 8.4, the Restriction Period so
specified.

 

“Retained Award” has the meaning given in Section 6.6(a).

 

“Retained Retirement Award” has the meaning given in Section 6.6(b).

 

“Retirement” means, except as otherwise defined in an Award Agreement, a
Participant’s retirement from active employment with the Company and any
Subsidiary at or after such Participant attains age 65, or after such
Participant attains age 55 and has provided, at minimum, 10 years of service to
the Company or any Subsidiary.

 

“Share Award” means an Award of unrestricted shares of Common Stock pursuant to
Section 7.8 of the Plan.

 

“Stock Appreciation Right” means, with respect to shares of Common Stock, the
right to receive a payment from the Company in cash and/or shares of Common
Stock equal to the product of (i) the excess, if any, of the Fair Market Value
of one share of Common Stock on the exercise date over a specified base price
fixed by the Committee on the grant date, multiplied by (ii) a stated number of
shares of Common Stock.

 

“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the combined voting power of all
classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests in such organization.

 

“Vesting Date” means (i) with respect to any Performance Stock, Performance
Stock Unit, Performance Unit, Restricted Stock or Restricted Stock Unit, the
expiration date of the applicable Restriction Period, and (ii) with respect to
any Option or Stock Appreciation Right, the date such Award first becomes
exercisable in accordance with the Plan and the Award Agreement evidencing such
Award.

 

7

--------------------------------------------------------------------------------


 

“Wrongful Conduct” has the meaning given in Section 5.5.

 

“Wrongful Conduct Period” has the meaning given in Section 5.5.

 


2.2                                 GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE
INDICATED BY THE CONTEXT, WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL
INCLUDE THE FEMININE GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE
PLURAL SHALL INCLUDE THE SINGULAR.


 


ARTICLE III

POWERS OF THE COMMITTEE


 


3.1                                 ELIGIBILITY AND PARTICIPATION.  PARTICIPANTS
IN THE PLAN SHALL BE THOSE EMPLOYEES DESIGNATED BY THE COMMITTEE (OR ITS
DELEGATE) TO PARTICIPATE IN THE PLAN.


 


3.2                                 POWER TO GRANT AND ESTABLISH TERMS OF
AWARDS.  THE COMMITTEE SHALL HAVE THE AUTHORITY, SUBJECT TO THE TERMS OF THE
PLAN, TO DETERMINE THE EMPLOYEES TO WHOM AWARDS SHALL BE GRANTED, THE TYPE OR
TYPES OF AWARDS TO BE GRANTED AND THE TERMS AND CONDITIONS OF ANY AND ALL AWARDS
INCLUDING, BUT NOT LIMITED TO, THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO
AN AWARD, THE TIME OR TIMES AT WHICH AWARDS SHALL BE GRANTED, AND THE TERMS AND
CONDITIONS OF APPLICABLE AWARD AGREEMENTS.  THE COMMITTEE MAY ESTABLISH
DIFFERENT TERMS AND CONDITIONS FOR DIFFERENT TYPES OF AWARDS, FOR DIFFERENT
PARTICIPANTS RECEIVING THE SAME TYPE OF AWARD, AND FOR THE SAME PARTICIPANT FOR
EACH TYPE OF AWARD SUCH PARTICIPANT MAY RECEIVE, WHETHER OR NOT GRANTED AT THE
SAME OR DIFFERENT TIMES.


 


3.3                                 ADMINISTRATION.  THE COMMITTEE SHALL BE
RESPONSIBLE FOR THE ADMINISTRATION OF THE PLAN.  ANY AWARDS GRANTED BY THE
COMMITTEE MAY BE SUBJECT TO SUCH CONDITIONS, NOT INCONSISTENT WITH THE TERMS OF
THE PLAN, AS THE COMMITTEE SHALL DETERMINE.  THE COMMITTEE SHALL HAVE AUTHORITY
TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN, TO
PROVIDE FOR CONDITIONS DEEMED NECESSARY OR ADVISABLE TO PROTECT THE INTERESTS OF
THE COMPANY, TO INTERPRET THE PLAN AND TO MAKE ALL OTHER DETERMINATIONS
NECESSARY OR ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION OF THE PLAN AND
TO CARRY OUT ITS PROVISIONS AND PURPOSES.  ANY DETERMINATION, INTERPRETATION OR
OTHER ACTION MADE OR TAKEN (INCLUDING ANY FAILURE TO MAKE ANY DETERMINATION OR
INTERPRETATION, OR TAKE ANY OTHER ACTION) BY THE COMMITTEE PURSUANT TO THE
PROVISIONS OF THE PLAN, SHALL, TO THE GREATEST EXTENT PERMITTED BY LAW, BE
WITHIN ITS SOLE AND ABSOLUTE DISCRETION AND SHALL BE FINAL, BINDING AND
CONCLUSIVE FOR ALL PURPOSES AND UPON ALL PERSONS AND SHALL BE GIVEN DEFERENCE IN
ANY PROCEEDING WITH RESPECT THERETO.  THE COMMITTEE MAY APPOINT ACCOUNTANTS,
ACTUARIES, COUNSEL, ADVISORS AND OTHER PERSONS THAT IT DEEMS NECESSARY OR
DESIRABLE IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN.  THE COMMITTEE’S
DETERMINATIONS UNDER THE PLAN NEED NOT BE UNIFORM AND MAY BE MADE BY THE
COMMITTEE SELECTIVELY AMONG PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE,
AWARDS UNDER THE PLAN, WHETHER OR NOT SUCH PERSONS ARE SIMILARLY SITUATED.  TO
THE MAXIMUM EXTENT PERMITTED BY LAW, NO MEMBER OF THE COMMITTEE SHALL BE LIABLE
FOR ANY ACTION TAKEN OR DECISION MADE IN GOOD FAITH RELATING TO THE PLAN OR ANY
AWARD HEREUNDER.

 

8

--------------------------------------------------------------------------------


 


3.4                                 DELEGATION BY THE COMMITTEE.  THE COMMITTEE
MAY DELEGATE, SUBJECT TO SUCH TERMS OR CONDITIONS OR GUIDELINES AS IT SHALL
DETERMINE, TO ANY OFFICER OR GROUP OF OFFICERS, OR DIRECTOR OR GROUP OF
DIRECTORS OF THE COMPANY (INCLUDING TO A SUBCOMMITTEE OF MEMBERS OF THE
COMPENSATION COMMITTEE OF THE BOARD) OR ITS AFFILIATES ANY PORTION OF ITS
AUTHORITY AND POWERS UNDER THE PLAN WITH RESPECT TO PARTICIPANTS WHO ARE NOT
EXECUTIVE OFFICERS; PROVIDED, THAT ANY DELEGATION TO ONE OR MORE OFFICERS OF THE
COMPANY SHALL BE SUBJECT TO SECTION 157(C) OF THE DELAWARE GENERAL CORPORATION
LAW (OR SUCCESSOR PROVISION).  ONLY THE COMMITTEE MAY SELECT, GRANT, ADMINISTER,
OR EXERCISE ANY OTHER DISCRETIONARY AUTHORITY UNDER THE PLAN IN RESPECT OF
AWARDS GRANTED TO SUCH PARTICIPANTS WHO ARE EXECUTIVE OFFICERS.  NOTWITHSTANDING
THE FOREGOING, (I) WITH RESPECT TO ANY AWARD INTENDED TO QUALIFY AS
“PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE, THE COMMITTEE
SHALL CONSIST SOLELY OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE MEANING OF
THE REGULATIONS PROMULGATED UNDER SECTION 162(M) OF THE CODE, AND (II) WITH
RESPECT TO ANY AWARD INTENDED TO QUALIFY FOR THE EXEMPTION CONTAINED IN
RULE 16B-3 PROMULGATED UNDER THE EXCHANGE ACT, THE COMMITTEE SHALL CONSIST
SOLELY OF TWO OR MORE “NON-EMPLOYEE DIRECTORS” WITHIN THE MEANING OF SUCH RULE,
OR, IN THE ALTERNATIVE, OF THE ENTIRE BOARD.


 


3.5                                 PARTICIPANTS BASED OUTSIDE THE UNITED
STATES.  IN ORDER TO CONFORM WITH PROVISIONS OF LOCAL LAWS AND REGULATIONS IN
FOREIGN COUNTRIES IN WHICH THE COMPANY OR ITS SUBSIDIARIES OPERATE, THE
COMMITTEE MAY (I) MODIFY THE TERMS AND CONDITIONS OF AWARDS GRANTED TO
PARTICIPANTS EMPLOYED OUTSIDE THE UNITED STATES, (II) ESTABLISH SUBPLANS WITH
MODIFIED EXERCISE PROCEDURES AND SUCH OTHER MODIFICATIONS AS MAY BE NECESSARY OR
ADVISABLE UNDER THE CIRCUMSTANCES PRESENTED BY LOCAL LAWS AND REGULATIONS, AND
(III) TAKE ANY ACTION WHICH IT DEEMS ADVISABLE TO OBTAIN, COMPLY WITH OR
OTHERWISE REFLECT ANY NECESSARY GOVERNMENTAL REGULATORY PROCEDURES, EXEMPTIONS
OR APPROVALS WITH RESPECT TO THE PLAN OR ANY SUBPLAN ESTABLISHED HEREUNDER;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY NOT MAKE ANY SUB-PLAN THAT
(A) INCREASES THE LIMITATIONS CONTAINED IN SECTION 4.3, (B) INCREASES THE NUMBER
OF SHARES AVAILABLE UNDER THE PLAN, AS SET FORTH IN SECTION 4.1; OR (C) CAUSES
THE PLAN TO CEASE TO SATISFY ANY CONDITIONS UNDER RULE 16B-3 UNDER THE EXCHANGE
ACT OR CAUSES THE GRANT OF ANY PERFORMANCE AWARD TO FAIL TO QUALIFY FOR AN
INCOME TAX DEDUCTION PURSUANT TO SECTION 162(M) OF THE CODE.  SUBJECT TO THE
FOREGOING, THE COMMITTEE MAY AMEND, MODIFY, ADMINISTER OR TERMINATE SUCH
SUB-PLANS, AND PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
SUCH SUB-PLANS.


 


ARTICLE IV

STOCK SUBJECT TO PLAN


 


4.1                                 NUMBER.  SUBJECT TO THE PROVISIONS OF THIS
ARTICLE IV, THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR AWARDS
UNDER THE PLAN SHALL NOT EXCEED 17,700,000 SHARES OF COMMON STOCK (ALL OF WHICH
MAY BE THE SUBJECT OF ISOS GRANTED UNDER THE PLAN); PROVIDED, HOWEVER, THAT IF
THE COMPANY’S SHAREHOLDERS SO APPROVE AT THE 2010 SHAREHOLDER MEETING, THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR AWARDS UNDER THE PLAN
SHALL NOT EXCEED 32,700,000 SHARES OF COMMON STOCK (ALL OF WHICH MAY BE THE
SUBJECT OF ISOS GRANTED UNDER THE PLAN).  THE SHARES OF COMMON STOCK TO BE
DELIVERED UNDER THE PLAN MAY CONSIST, IN

 

9

--------------------------------------------------------------------------------


 


WHOLE OR IN PART, OF COMMON STOCK HELD IN TREASURY OR AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK, NOT RESERVED FOR ANY OTHER PURPOSE.


 


4.2                                 CANCELED, TERMINATED, OR FORFEITED AWARDS,
ETC.  SHARES SUBJECT TO ANY AWARD GRANTED UNDER THE PLAN (OTHER THAN REPLACEMENT
AWARDS) THAT FOR ANY REASON ARE CANCELED, TERMINATED, FORFEITED, SETTLED IN CASH
OR OTHERWISE SETTLED WITHOUT THE ISSUANCE OF COMMON STOCK AFTER THE EFFECTIVE
DATE OF THE PLAN SHALL BE AVAILABLE FOR GRANT UNDER THE PLAN.  REPLACEMENT
AWARDS THAT FOR ANY REASON ARE CANCELED, TERMINATED, FORFEITED, SETTLED IN CASH
OR OTHERWISE SETTLED WITHOUT THE ISSUANCE OF COMMON STOCK AFTER THE EFFECTIVE
DATE OF THE PLAN SHALL NOT BE AVAILABLE FOR GRANT UNDER THE PLAN.  WITHOUT
LIMITING THE GENERALITY OF SECTION 4.1 HEREOF, (I) SHARES OF COMMON STOCK
TENDERED BY A PARTICIPANT OR WITHHELD BY THE COMPANY TO PAY THE EXERCISE PRICE
OF ANY OPTIONS, OR TO SATISFY ANY TAX WITHHOLDING OBLIGATIONS PURSUANT TO
SECTION 11.4, SHALL BE AVAILABLE FOR GRANT UNDER THE PLAN, (II) UPON SETTLEMENT
OF STOCK APPRECIATION RIGHTS, A NUMBER OF SHARES OF COMMON STOCK EQUAL TO
(X) THE NUMBER OF SHARES SUBJECT TO THE STOCK APPRECIATION RIGHTS MINUS (Y) THAT
NUMBER OF SHARES DELIVERED TO THE PARTICIPANT SHALL AGAIN BE AVAILABLE FOR GRANT
UNDER THE PLAN, AND (III) SHARES OF COMMON STOCK ISSUED IN CONNECTION WITH
AWARDS THAT ARE ASSUMED, CONVERTED OR SUBSTITUTED PURSUANT TO AN ADJUSTMENT
EVENT OR CHANGE IN CONTROL (I.E., ALTERNATIVE AWARDS), OR ISSUED IN CONNECTION
WITH REPLACEMENT AWARDS, SHALL NOT BE COUNTED AGAINST THE MAXIMUM LIMITATION
SPECIFIED IN SECTION 4.1.  FOR PURPOSES OF THIS ARTICLE IV, IF A STOCK
APPRECIATION RIGHT IS GRANTED IN TANDEM WITH AN OPTION SO THAT ONLY ONE MAY BE
EXERCISED WITH THE OTHER BEING SURRENDERED ON SUCH EXERCISE IN ACCORDANCE WITH
SECTION 5.2(B), THE NUMBER OF SHARES SUBJECT TO THE TANDEM OPTION AND STOCK
APPRECIATION RIGHT AWARD SHALL ONLY BE TAKEN INTO ACCOUNT ONCE (AND NOT AS TO
BOTH AWARDS).


 


4.3                                 INDIVIDUAL AWARD LIMITATIONS.  SUBJECT TO
THE PROVISIONS OF SECTIONS 4.2 AND 4.4, THE FOLLOWING INDIVIDUAL AWARD LIMITS
SHALL APPLY:


 


(A)                                  DURING ANY 36-MONTH PERIOD, NO PARTICIPANT
SHALL RECEIVE OPTIONS OR STOCK APPRECIATION RIGHTS COVERING MORE THAN 5,000,000
SHARES OF COMMON STOCK;


 


(B)                                 DURING ANY 36-MONTH PERIOD, NO PARTICIPANT
SHALL RECEIVE ANY AWARDS OF PERFORMANCE STOCK OR PERFORMANCE STOCK UNITS
COVERING MORE THAN 5,000,000 SHARES OF COMMON STOCK; AND


 


(C)                                  DURING ANY CALENDAR YEAR, THE MAXIMUM
DOLLAR AMOUNT OF CASH WHICH MAY BE EARNED IN CONNECTION WITH THE GRANT OF
PERFORMANCE UNITS MAY NOT EXCEED $7,500,000.


 


4.4                                 ADJUSTMENT IN CAPITALIZATION.  IN THE EVENT
OF ANY ADJUSTMENT EVENT AFFECTING THE COMMON STOCK, THE COMMITTEE SHALL MAKE AN
EQUITABLE AND PROPORTIONATE ANTI-DILUTION ADJUSTMENT TO OFFSET ANY RESULTANT
CHANGE IN THE PRE-SHARE PRICE OF THE COMMON STOCK AND PRESERVE THE INTRINSIC
VALUE OF OPTIONS AND ANY OTHER AWARDS GRANTED UNDER THE PLAN.  SUCH MANDATORY
ADJUSTMENT MAY INCLUDE A CHANGE IN ANY OR ALL OF (A) THE NUMBER AND KIND OF
SHARES OF COMMON STOCK WHICH THEREAFTER MAY BE AWARDED OR OPTIONED AND SOLD
UNDER THE PLAN (INCLUDING, BUT NOT LIMITED TO, ADJUSTING ANY LIMITS ON THE
NUMBER AND TYPES OF AWARDS THAT MAY BE MADE

 

10

--------------------------------------------------------------------------------


 


UNDER THE PLAN), (B) THE NUMBER AND KIND OF SHARES OF COMMON STOCK SUBJECT TO
OUTSTANDING AWARDS, AND (C) THE GRANT, EXERCISE OR CONVERSION PRICE WITH RESPECT
TO ANY AWARD.  IN ADDITION, THE COMMITTEE MAY MAKE PROVISIONS FOR A CASH PAYMENT
TO A PARTICIPANT OR A PERSON WHO HAS AN OUTSTANDING AWARD.  THE NUMBER OF SHARES
OF COMMON STOCK SUBJECT TO ANY AWARD SHALL BE ROUNDED TO THE NEAREST WHOLE
NUMBER.  ANY SUCH ADJUSTMENT SHALL BE CONSISTENT WITH SECTIONS 424, 409A AND
162(M) OF THE CODE TO THE EXTENT THE AWARDS SUBJECT TO ADJUSTMENT ARE SUBJECT TO
SUCH SECTIONS OF THE CODE.


 


4.5                                 PROHIBITION AGAINST REPRICING.  EXCEPT TO
THE EXTENT (I) APPROVED IN ADVANCE BY A MAJORITY OF THE SHARES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR (II) AS A RESULT OF
ANY ADJUSTMENT EVENT, THE COMMITTEE SHALL NOT HAVE THE POWER OR AUTHORITY TO
REDUCE, WHETHER THROUGH AMENDMENT OR OTHERWISE, THE EXERCISE PRICE OF ANY
OUTSTANDING OPTION OR BASE PRICE OF ANY OUTSTANDING STOCK APPRECIATION RIGHT OR
TO GRANT ANY NEW AWARD, OR MAKE ANY CASH PAYMENT, IN SUBSTITUTION FOR OR UPON
THE CANCELLATION OF OPTIONS OR STOCK APPRECIATION RIGHTS PREVIOUSLY GRANTED.


 


ARTICLE V

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS


 


5.1                                 OPTIONS.


 


(A)                                  GRANT.  OPTIONS MAY BE GRANTED TO
PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE DETERMINED BY THE COMMITTEE. 
OPTIONS PURSUANT TO THIS PLAN MAY BE OF TWO TYPES: (I) “INCENTIVE STOCK OPTIONS”
WITHIN THE MEANING OF SECTION 422 OF THE CODE (“ISOS”) AND (II) NON-STATUTORY
STOCK OPTIONS (“NSOS”), WHICH ARE NOT ISOS.  THE GRANT DATE OF AN OPTION UNDER
THE PLAN WILL BE THE DATE ON WHICH THE OPTION IS AWARDED BY THE COMMITTEE OR
SUCH OTHER FUTURE DATE AS THE COMMITTEE SHALL DETERMINE.  EACH OPTION SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE TYPE OF OPTION GRANTED,
THE EXERCISE PRICE, THE DURATION OF THE OPTION, THE NUMBER OF SHARES OF COMMON
STOCK TO WHICH THE OPTION PERTAINS, AND SUCH OTHER CONDITIONS AS THE COMMITTEE
SHALL DETERMINE, INCLUDING CUSTOMARY REPRESENTATIONS, WARRANTIES AND COVENANTS
WITH RESPECT TO SECURITIES LAW MATTERS.  NO OPTION SHALL BE AN ISO UNLESS SO
DESIGNATED BY THE COMMITTEE AT THE TIME OF GRANT OR IN THE AWARD AGREEMENT
EVIDENCING SUCH OPTION, AND WHICH OTHERWISE MEETS THE REQUIREMENTS OF SECTION
422 OF THE CODE.


 


(B)                                 EXERCISE PRICE.  EACH OPTION GRANTED
PURSUANT TO THE PLAN SHALL HAVE AN EXERCISE PRICE PER SHARE OF COMMON STOCK
DETERMINED BY THE COMMITTEE; PROVIDED, THAT EXCEPT IN THE CASE OF REPLACEMENT
AWARDS, SUCH PER SHARE EXERCISE PRICE MAY NOT BE LESS THAN THE FAIR MARKET VALUE
OF ONE SHARE OF COMMON STOCK ON THE OPTION GRANT DATE.


 


(C)                                  EXERCISABILITY.  EACH OPTION AWARDED TO A
PARTICIPANT UNDER THE PLAN SHALL BECOME EXERCISABLE BASED ON THE PERFORMANCE OF
A MINIMUM PERIOD OF SERVICE OR THE OCCURRENCE OF ANY EVENT OR EVENTS, INCLUDING
A CHANGE IN CONTROL, AS THE COMMITTEE SHALL DETERMINE, EITHER AT OR AFTER THE
GRANT DATE.  NO OPTION SHALL BE EXERCISABLE ON OR AFTER THE TENTH ANNIVERSARY OF
ITS GRANT

 

11

--------------------------------------------------------------------------------


 


DATE.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, THE APPLICABLE AWARD AGREEMENT
OR AS DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, AFTER BECOMING
EXERCISABLE EACH INSTALLMENT OF AN OPTION SHALL REMAIN EXERCISABLE UNTIL
EXPIRATION, TERMINATION OR CANCELLATION OF THE OPTION AND, UNTIL SUCH TIME, MAY
BE EXERCISED FROM TIME TO TIME IN WHOLE OR IN PART, UP TO THE TOTAL NUMBER OF
SHARES OF COMMON STOCK WITH RESPECT TO WHICH IT IS THEN EXERCISABLE.


 


(D)                                 PAYMENT.  THE COMMITTEE SHALL ESTABLISH
PROCEDURES GOVERNING THE EXERCISE OF OPTIONS, WHICH PROCEDURES SHALL GENERALLY
REQUIRE THAT WRITTEN NOTICE OF EXERCISE THEREOF BE GIVEN AND THAT THE EXERCISE
PRICE THEREOF AND ANY APPLICABLE WITHHOLDING TAX OBLIGATIONS BE PAID IN FULL AT
THE TIME OF EXERCISE (I) IN CASH OR CASH EQUIVALENTS, INCLUDING BY PERSONAL
CHECK, (II) THROUGH DELIVERY OF SHARES OF COMMON STOCK (EITHER IN FULL OR IN
PART, AND INCLUDING ACTUAL DELIVERY OR DELIVERY BY ATTESTATION), INCLUDING, BUT
NOT LIMITED TO, THE ELECTION BY THE PARTICIPANT TO REDUCE THE NUMBER OF SHARES
OF COMMON STOCK THAT ARE SUBJECT TO THE PORTION OF THE OPTIONS BEING EXERCISED
HAVING A FAIR MARKET VALUE EQUAL TO SUCH PORTION, OR (III) IN ACCORDANCE WITH
SUCH OTHER PROCEDURES OR IN SUCH OTHER FORMS AS THE COMMITTEE SHALL FROM TIME TO
TIME DETERMINE, WHICH MAY INCLUDE A BROKER-ASSISTED CASHLESS EXERCISE
ARRANGEMENT.


 


5.2                                 STOCK APPRECIATION RIGHTS.


 


(A)                                  GRANT.  STOCK APPRECIATION RIGHTS MAY BE
GRANTED TO PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE DETERMINED BY THE
COMMITTEE.  STOCK APPRECIATION RIGHTS MAY BE GRANTED IN TANDEM WITH OPTIONS
WHICH, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE,
SHALL HAVE SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS TO SUCH OPTIONS TO THE
EXTENT APPLICABLE, OR MAY GRANTED ON A FREESTANDING BASIS, NOT RELATED TO ANY
OPTION.  THE GRANT DATE OF ANY STOCK APPRECIATION RIGHT UNDER THE PLAN WILL BE
THE DATE ON WHICH THE STOCK APPRECIATION RIGHT IS AWARDED BY THE COMMITTEE OR
SUCH OTHER FUTURE DATE AS THE COMMITTEE SHALL DETERMINE.  NO STOCK APPRECIATION
RIGHT SHALL BE EXERCISABLE ON OR AFTER THE TENTH ANNIVERSARY OF ITS GRANT DATE. 
STOCK APPRECIATION RIGHTS SHALL BE EVIDENCED IN WRITING, WHETHER AS PART OF THE
AWARD AGREEMENT GOVERNING THE TERMS OF THE OPTIONS, IF ANY, TO WHICH SUCH STOCK
APPRECIATION RIGHT RELATES OR PURSUANT TO A SEPARATE AWARD AGREEMENT WITH
RESPECT TO FREESTANDING STOCK APPRECIATION RIGHTS, IN EACH CASE, CONTAINING SUCH
CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING CUSTOMARY
REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO SECURITIES LAW
MATTERS.


 


(B)                                 EXERCISE.  STOCK APPRECIATION RIGHTS AWARDED
TO A PARTICIPANT UNDER THE PLAN SHALL BECOME EXERCISABLE BASED ON THE
PERFORMANCE OF A MINIMUM PERIOD OF SERVICE OR THE OCCURRENCE OF ANY EVENT OR
EVENTS, INCLUDING A CHANGE IN CONTROL, AS THE COMMITTEE SHALL DETERMINE, EITHER
AT OR AFTER THE GRANT DATE.  STOCK APPRECIATION RIGHTS THAT ARE GRANTED IN
TANDEM WITH AN OPTION MAY ONLY BE EXERCISED UPON THE SURRENDER OF THE RIGHT TO
EXERCISE SUCH OPTION FOR AN EQUIVALENT NUMBER OF SHARES OF COMMON STOCK, AND MAY
BE EXERCISED ONLY WITH RESPECT TO THE SHARES OF COMMON STOCK FOR WHICH THE
RELATED OPTION IS THEN EXERCISABLE.


 


(C)                                  SETTLEMENT.  SUBJECT TO SECTION 11.4, UPON
EXERCISE OF A STOCK APPRECIATION RIGHT, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE PAYMENT IN THE FORM, DETERMINED BY THE COMMITTEE, OF

 

12

--------------------------------------------------------------------------------


 


CASH OR SHARES OF COMMON STOCK HAVING A FAIR MARKET VALUE EQUAL TO SUCH CASH
AMOUNT, OR ANY COMBINATION OF SHARES OF COMMON STOCK AND CASH HAVING AN
AGGREGATE FAIR MARKET VALUE EQUAL TO SUCH CASH AMOUNT, DETERMINED BY
MULTIPLYING:


 

(I)                                     ANY INCREASE IN THE FAIR MARKET VALUE OF
ONE SHARE OF COMMON STOCK ON THE EXERCISE DATE OVER THE PRICE FIXED BY THE
COMMITTEE ON THE GRANT DATE OF SUCH STOCK APPRECIATION RIGHT, WHICH MAY NOT BE
LESS THAN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE GRANT DATE OF
SUCH STOCK APPRECIATION RIGHT (EXCEPT IF AWARDED IN TANDEM WITH AN OPTION BUT
AFTER THE GRANT DATE OF SUCH OPTION, THEN NOT LESS THAN THE EXERCISE PRICE OF
SUCH OPTION), BY

 

(II)                                  THE NUMBER OF SHARES OF COMMON STOCK WITH
RESPECT TO WHICH THE STOCK APPRECIATION RIGHT IS EXERCISED.

 

Notwithstanding the foregoing, on the grant date the Committee may establish a
maximum amount per share which will be payable upon exercise of a Stock
Appreciation Right.  To the extent permitted by applicable law (including
section 409A of the Code), upon such terms and conditions as the Committee may
establish from time to time, a Participant may be permitted to defer the receipt
of cash and/or shares of Common Stock otherwise deliverable upon exercise of a
Stock Appreciation Right.

 


5.3                                 TERMINATION OF EMPLOYMENT.


 


(A)                                  DEATH OR DISABILITY.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, IF A PARTICIPANT’S
EMPLOYMENT TERMINATES BY REASON OF SUCH PARTICIPANT’S DEATH OR DISABILITY, ANY
OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED TO SUCH PARTICIPANT, WHETHER OR
NOT EXERCISABLE ON OR PRIOR TO THE DATE OF SUCH TERMINATION, SHALL, SUBJECT TO
SECTION 9.1, BE EXERCISABLE BY THE PARTICIPANT (OR THE PARTICIPANT’S DESIGNATED
BENEFICIARY, AS APPLICABLE) AT ANY TIME PRIOR TO THE FIRST ANNIVERSARY OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT OR THE EXPIRATION OF THE TERM OF THE
OPTIONS AND STOCK APPRECIATION RIGHTS, WHICHEVER PERIOD IS SHORTER, AND
THEREAFTER ANY OPTIONS AND STOCK APPRECIATION RIGHTS THAT HAVE NOT BEEN
EXERCISED SHALL BE FORFEITED AND CANCELED.


 


(B)                                 RETIREMENT.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE AT OR AFTER THE GRANT DATE OR AS PROVIDED IN THE NEXT FOLLOWING
PARAGRAPH, IF A PARTICIPANT’S EMPLOYMENT TERMINATES AS A RESULT OF HIS OR HER
RETIREMENT, THEN (X) THE PARTICIPANT MAY EXERCISE ANY OPTIONS AND STOCK
APPRECIATION RIGHTS THAT ARE EXERCISABLE ON THE DATE OF SUCH RETIREMENT UNTIL
THE EARLIER OF (I) THE 90TH DAY FOLLOWING THE DATE OF SUCH RETIREMENT OR, IF
LATER, THE 90TH DAY FOLLOWING EXPIRATION OF ANY BLACKOUT PERIOD IN EFFECT WITH
RESPECT TO SUCH OPTIONS OR STOCK APPRECIATION RIGHTS, AND (II) THE EXPIRATION OF
THE TERM OF SUCH OPTIONS OR STOCK APPRECIATION RIGHTS, AND (Y) ANY OPTIONS AND
STOCK APPRECIATION RIGHTS THAT ARE NOT EXERCISABLE UPON THE PARTICIPANT’S
RETIREMENT SHALL BE FORFEITED AND CANCELED AS OF THE DATE OF SUCH RETIREMENT.

 


NOTWITHSTANDING THE FOREGOING, IF THE COMMITTEE IN ITS DISCRETION REQUESTS, AND
THE PARTICIPANT AGREES TO, A RELEASE OF CLAIMS AND TO BE BOUND BY RESTRICTIVE
COVENANTS IN SUCH FORM AND HAVING

 

13

--------------------------------------------------------------------------------


 


SUCH TERMS AS THE COMMITTEE SHALL DETERMINE, WHICH MAY INCLUDE NON-COMPETITION,
NON-SOLICITATION, NON-DISCLOSURE AND NON-DISPARAGEMENT COVENANTS, THEN, DURING
THE THREE-YEAR PERIOD FOLLOWING THE PARTICIPANT’S RETIREMENT, SUBJECT TO
SECTION 9.1, (I) THE OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED TO SUCH
PARTICIPANT THAT ARE NOT EXERCISABLE ON THE DATE OF HIS OR HER RETIREMENT SHALL
CONTINUE TO BECOME EXERCISABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS DURING
SUCH THREE-YEAR PERIOD AS IF SUCH PARTICIPANT’S EMPLOYMENT HAD NOT TERMINATED,
AND (II) THE OPTIONS AND STOCK APPRECIATION RIGHTS THAT ARE EXERCISABLE ON THE
DATE OF THE PARTICIPANT’S RETIREMENT PLUS THOSE OPTIONS AND STOCK APPRECIATION
RIGHTS THAT BECOME EXERCISABLE PURSUANT TO THE IMMEDIATELY PRECEDING CLAUSE MAY
BE EXERCISED BY THE PARTICIPANT (OR THE PARTICIPANT’S BENEFICIARY OR LEGAL
REPRESENTATIVE) UNTIL THE EARLIER OF (A) (I) THE THIRD ANNIVERSARY OF THE
PARTICIPANT’S RETIREMENT OR (II) IF THE PARTICIPANT DIES PRIOR TO THE THIRD
ANNIVERSARY OF THE PARTICIPANT’S RETIREMENT, THE TWELVE-MONTH ANNIVERSARY
FOLLOWING THE DATE OF THE PARTICIPANT’S DEATH, AND (B) THE EXPIRATION OF THE
TERM OF SUCH OPTIONS OR STOCK APPRECIATION RIGHTS.  UPON THE EXPIRATION OF SUCH
PERIOD, ALL OPTIONS AND STOCK APPRECIATION RIGHTS NOT PREVIOUSLY EXERCISED BY
THE PARTICIPANT SHALL BE FORFEITED AND CANCELED.  IF THE PARTICIPANT VIOLATES
ANY SUCH RESTRICTIVE COVENANTS DURING SUCH THREE-YEAR PERIOD, AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION, ALL OPTIONS AND STOCK APPRECIATION RIGHTS
GRANTED TO SUCH PARTICIPANT, WHETHER OR NOT THEN EXERCISABLE, SHALL BE
IMMEDIATELY FORFEITED AND CANCELED AS OF THE DATE OF SUCH VIOLATION.


 


(C)                                  FOR CAUSE.  IF A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY OR ANY SUBSIDIARY IS TERMINATED FOR CAUSE, ALL OPTIONS AND
STOCK APPRECIATION RIGHTS GRANTED TO SUCH PARTICIPANT WHICH ARE THEN OUTSTANDING
(WHETHER OR NOT EXERCISABLE ON OR PRIOR TO THE DATE OF SUCH TERMINATION) SHALL
BE IMMEDIATELY FORFEITED AND CANCELED.


 


(D)                                 WITHOUT CAUSE.  IF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY IS TERMINATED BY THE COMPANY
WITHOUT CAUSE, THEN (X) THE PARTICIPANT MAY EXERCISE ANY OPTIONS AND STOCK
APPRECIATION RIGHTS THAT ARE EXERCISABLE ON THE DATE OF SUCH TERMINATION UNTIL
THE EARLIER OF (I) THE 90TH DAY FOLLOWING THE DATE OF SUCH TERMINATION OR, IF
LATER, THE 90TH DAY FOLLOWING EXPIRATION OF ANY BLACKOUT PERIOD IN EFFECT WITH
RESPECT TO SUCH OPTIONS OR STOCK APPRECIATION RIGHTS, AND (II) THE EXPIRATION OF
THE TERM OF SUCH OPTIONS OR STOCK APPRECIATION RIGHTS, AND (Y) ANY OPTIONS AND
STOCK APPRECIATION RIGHTS THAT ARE NOT EXERCISABLE UPON THE PARTICIPANT’S
TERMINATION SHALL BE FORFEITED AND CANCELED AS OF THE DATE OF SUCH TERMINATION.


 


(E)                                  ANY OTHER REASON.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, IF A PARTICIPANT’S
EMPLOYMENT IS TERMINATED FOR ANY REASON OTHER THAN THE ONES DESCRIBED IN
SECTION 5.3(A), (B), (C), OR (D) THE PARTICIPANT MAY EXERCISE ANY OPTIONS AND
STOCK APPRECIATION RIGHTS THAT ARE EXERCISABLE ON THE DATE OF SUCH TERMINATION
UNTIL THE EARLIER OF (I) THE 30TH DAY FOLLOWING THE DATE OF SUCH TERMINATION OR,
IF LATER, THE 30TH DAY FOLLOWING EXPIRATION OF ANY BLACKOUT PERIOD IN EFFECT
WITH RESPECT TO SUCH OPTIONS OR STOCK APPRECIATION RIGHTS, AND (II) THE
EXPIRATION OF THE TERM OF SUCH OPTIONS OR STOCK APPRECIATION RIGHTS.  ANY
OPTIONS AND STOCK APPRECIATION RIGHTS THAT ARE NOT EXERCISABLE UPON TERMINATION
OF A PARTICIPANT’S EMPLOYMENT SHALL BE FORFEITED AND CANCELED AS OF THE DATE OF
SUCH TERMINATION.

 

14

--------------------------------------------------------------------------------


 


5.4                                 COMMITTEE DISCRETION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS ARTICLE V, THE COMMITTEE MAY, AT OR
AFTER THE DATE OF GRANT, ACCELERATE OR WAIVE ANY CONDITIONS TO THE
EXERCISABILITY OF ANY OPTION OR STOCK APPRECIATION RIGHT GRANTED UNDER THE PLAN,
AND MAY PERMIT ALL OR ANY PORTION OF ANY SUCH OPTION OR STOCK APPRECIATION RIGHT
TO BE EXERCISED FOLLOWING A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY
REASON ON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS AS THE BOARD SHALL DETERMINE
FOR A PERIOD UP TO AND INCLUDING, BUT NOT BEYOND, THE EXPIRATION OF THE TERM OF
SUCH OPTIONS OR STOCK APPRECIATION RIGHTS.


 


5.5                                 FORFEITURE.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE AT OR AFTER THE GRANT DATE, NOTWITHSTANDING ANYTHING CONTAINED IN
THIS PLAN TO THE CONTRARY, IF, DURING THE PERIOD COMMENCING WITH A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY, AND CONTINUING UNTIL THE FIRST
ANNIVERSARY OF THE LATER OF (I) THE PARTICIPANT’S EMPLOYMENT TERMINATION AND
(II) THE EXPIRATION OF ANY POST-TERMINATION EXERCISE PERIOD (THE “COVERED
PERIOD”) THE PARTICIPANT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE
COMMITTEE,


 


(A)                                  DIRECTLY OR INDIRECTLY, OWNS ANY INTEREST
IN, OPERATES, JOINS, CONTROLS OR PARTICIPATES AS A PARTNER, DIRECTOR, PRINCIPAL,
OFFICER, OR AGENT OF, ENTERS INTO THE EMPLOYMENT OF, ACTS AS A CONSULTANT TO, OR
PERFORMS ANY SERVICES FOR ANY ENTITY WHICH HAS OPERATIONS THAT COMPETE WITH ANY
BUSINESS OF THE COMPANY AND THE SUBSIDIARIES IN WHICH THE PARTICIPANT WAS
EMPLOYED (IN ANY CAPACITY) IN ANY JURISDICTION IN WHICH SUCH BUSINESS IS
ENGAGED, OR IN WHICH ANY OF THE COMPANY AND THE SUBSIDIARIES HAVE DOCUMENTED
PLANS TO BECOME ENGAGED OF WHICH THE PARTICIPANT HAS KNOWLEDGE AT THE TIME OF
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (THE “BUSINESS”), EXCEPT WHERE
(X) THE PARTICIPANT’S INTEREST OR ASSOCIATION WITH SUCH ENTITY IS UNRELATED TO
THE BUSINESS, (Y) SUCH ENTITY’S GROSS REVENUE FROM THE BUSINESS IS LESS THAN 10%
OF SUCH ENTITY’S TOTAL GROSS REVENUE, AND ( Z ) THE PARTICIPANT’S INTEREST IS
DIRECTLY OR INDIRECTLY LESS THAN TWO PERCENT (2%) OF THE BUSINESS;


 


(B)                                 DIRECTLY OR INDIRECTLY, SOLICITS FOR
EMPLOYMENT, EMPLOYS OR OTHERWISE INTERFERES WITH THE RELATIONSHIP OF THE COMPANY
OR ANY OF ITS AFFILIATES WITH ANY NATURAL PERSON THROUGHOUT THE WORLD WHO IS OR
WAS EMPLOYED BY OR OTHERWISE ENGAGED TO PERFORM SERVICES FOR THE COMPANY OR ANY
OF ITS AFFILIATES AT ANY TIME DURING THE PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY OR ANY SUBSIDIARY (IN THE CASE OF ANY SUCH ACTIVITY DURING SUCH TIME) OR
DURING THE TWELVE-MONTH PERIOD PRECEDING SUCH SOLICITATION, EMPLOYMENT OR
INTERFERENCE (IN THE CASE OF ANY SUCH ACTIVITY AFTER THE TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT); OR


 


(C)                                  DIRECTLY OR INDIRECTLY, DISCLOSES OR
MISUSES ANY CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY OF ITS AFFILIATE
(SUCH ACTIVITIES IN SUBSECTIONS (A), (B) AND (C) HEREOF TO BE COLLECTIVELY AND
INDIVIDUALLY REFERRED TO AS “WRONGFUL CONDUCT”),


 

then any Options and Stock Appreciation Rights granted to the Participant
hereunder, to the extent they remain unexercised, shall automatically terminate
and be canceled upon the date on which the Participant first engaged in such
Wrongful Conduct and, in such case or in the case of the Participant’s
termination for Cause, the Participant shall pay to the Company in cash any
Option/SAR Financial Gain the Participant realized from exercising all or a
portion of the

 

15

--------------------------------------------------------------------------------


 

Options and Stock Appreciation Rights granted hereunder within the twelve-month
period ending on the date of the Participant’s violation (or such other period
as determined by the Committee) (such period, the “Wrongful Conduct Period”). 
For purposes of this Section 5.5, “Option/SAR Financial Gain” shall equal, on
each date of exercise during the Wrongful Conduct Period, (I) with respect to
Options, the excess of (A) the greater of (i) the Fair Market Value on the date
of exercise and (ii) the Fair Market Value on the date of sale of the Option
shares, over (B) the exercise price, multiplied by the number of shares of
Common Stock subject to such Award (without reduction for any shares of Common
Stock surrendered or attested to), and (II) with respect to Stock Appreciation
Rights, the excess of (A) the Fair Market Value on the date of exercise, over
(B) the exercise price, multiplied by the number of shares of Common Stock
subject to such Stock Appreciation Right.  Unless otherwise determined by the
Committee at or after the grant date, each Award Agreement evidencing the grant
of Options and/or Stock Appreciation Rights shall provide for the Participant’s
consent to and authorization of the Company and the Subsidiaries to deduct from
any amounts payable by such entities to such Participant any amounts the
Participant owes to the Company under this Section 5.5.  This right of set-off
is in addition to any other remedies the Company may have against the
Participant for the Participant’s breach of this Section 5.5.  The Participant’s
obligations under this Section 5.5 shall be cumulative (but not duplicative) of
any similar obligations the Participant has under this Plan, any Award
Agreement, any Company policy, standard or code (including, without limitation,
the Company’s Standards of Business Conduct), or any other agreement with the
Company or any Subsidiary.

 


5.6                                 FINANCIAL RESTATEMENTS.  AN AWARD AGREEMENT
MAY PROVIDE THAT, IN THE EVENT THAT A PARTICIPANT COMMITS MISCONDUCT, FRAUD OR
GROSS NEGLIGENCE (WHETHER OR NOT SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE IS
DEEMED OR COULD BE DEEMED TO BE AN EVENT CONSTITUTING CAUSE) AND AS A RESULT OF,
OR IN CONNECTION WITH, SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE THE COMPANY
RESTATES ANY OF ITS FINANCIAL STATEMENTS, THE COMMITTEE MAY REQUIRE ANY OR ALL
OF THE FOLLOWING:


 


(A)                                  THAT THE PARTICIPANT FORFEIT SOME OR ALL OF
THE OPTIONS AND STOCK APPRECIATION RIGHTS HELD BY SUCH PARTICIPANT AT THE TIME
OF SUCH RESTATEMENT,


 


(B)                                 THAT THE PARTICIPANT FORFEIT (OR PAY TO THE
COMPANY) SOME OR ALL OF THE SHARES OF COMMON STOCK OR CASH HELD BY THE
PARTICIPANT AT THE TIME OF SUCH RESTATEMENT IN RESPECT OF OPTIONS AND STOCK
APPRECIATION RIGHTS, AS APPLICABLE, THAT HAVE BEEN EXERCISED DURING THE
TWELVE-MONTH PERIOD PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH OTHER PERIOD AS
DETERMINED BY THE COMMITTEE), REDUCED (IN THE CASE OF OPTIONS) BY A NUMBER OF
SHARES WITH A FAIR MARKET VALUE EQUAL TO THE AGGREGATE EXERCISE PRICE PAID BY
THE PARTICIPANT, AND


 


(C)                                  THAT THE PARTICIPANT PAY TO THE COMPANY IN
CASH ALL OR A PORTION OF THE PROCEEDS THAT THE PARTICIPANT REALIZED FROM THE
SALE OF SHARES OF COMMON STOCK SUBJECT TO ANY OPTIONS AND STOCK APPRECIATION
RIGHTS THAT HAD BEEN EXERCISED BY THE PARTICIPANT WITHIN THE PERIOD COMMENCING
TWELVE MONTHS PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH OTHER PERIOD AS
DETERMINED BY THE COMMITTEE), REDUCED (IN THE CASE OF OPTIONS) BY AN AMOUNT OF
CASH EQUAL TO THE AGGREGATE EXERCISE PRICE PAID BY THE PARTICIPANT.

 

16

--------------------------------------------------------------------------------


 


ARTICLE VI

PERFORMANCE STOCK, PERFORMANCE STOCK UNITS
AND PERFORMANCE UNITS


 


6.1                                 GRANT.  PERFORMANCE STOCK, PERFORMANCE STOCK
UNITS AND PERFORMANCE UNITS MAY BE GRANTED TO PARTICIPANTS AT SUCH TIME OR TIMES
AS SHALL BE DETERMINED BY THE COMMITTEE.  THE GRANT DATE OF ANY PERFORMANCE
STOCK, PERFORMANCE STOCK UNITS OR PERFORMANCE UNITS UNDER THE PLAN WILL BE THE
DATE ON WHICH SUCH PERFORMANCE STOCK, PERFORMANCE STOCK UNITS OR PERFORMANCE
UNITS ARE AWARDED BY THE COMMITTEE OR ON SUCH OTHER FUTURE DATE AS THE COMMITTEE
SHALL DETERMINE.  PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE
UNITS SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE NUMBER OF
SHARES OF PERFORMANCE STOCK, THE NUMBER OF PERFORMANCE STOCK UNITS, OR THE
DOLLAR AMOUNT OF ANY PERFORMANCE UNITS, AS THE CASE MAY BE, TO WHICH SUCH AWARD
PERTAINS, THE RESTRICTION PERIOD, THE PERFORMANCE PERIOD, AND SUCH OTHER
CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING CUSTOMARY
REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO SECURITIES LAW
MATTERS.  NO SHARES OF COMMON STOCK WILL BE ISSUED AT THE TIME AN AWARD OF
PERFORMANCE STOCK UNITS OR PERFORMANCE UNITS IS MADE, AND THE COMPANY SHALL NOT
BE REQUIRED TO SET ASIDE A FUND FOR THE PAYMENT OF ANY SUCH AWARD.


 


6.2                                 VESTING.

 


(A)                                  IN GENERAL.  PERFORMANCE STOCK, PERFORMANCE
STOCK UNITS AND PERFORMANCE UNITS GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL
BE SUBJECT TO A RESTRICTION PERIOD, WHICH SHALL LAPSE UPON THE ATTAINMENT OF
SPECIFIED PERFORMANCE OBJECTIVES OR THE OCCURRENCE OF ANY EVENT OR EVENTS,
INCLUDING A CHANGE IN CONTROL, AS THE COMMITTEE SHALL DETERMINE, EITHER AT OR
AFTER THE GRANT DATE.  THE COMMITTEE SHALL ESTABLISH THE PERFORMANCE OBJECTIVES
UPON WHICH THE RESTRICTION PERIOD SHALL LAPSE, WHICH, IN THE CASE OF ANY SUCH
AWARD INTENDED TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER SECTION
162(M) OF THE CODE, SHALL BE ESTABLISHED NO LATER THAN THE 90TH DAY AFTER THE
APPLICABLE PERFORMANCE PERIOD BEGINS (OR SUCH OTHER DATE AS MAY BE REQUIRED OR
PERMITTED UNDER SECTION 162(M) OF THE CODE).


 


(B)                                 PERFORMANCE OBJECTIVES.  THE PERFORMANCE
OBJECTIVES FOR ANY GRANT OF PERFORMANCE STOCK, PERFORMANCE STOCK UNITS,
PERFORMANCE UNITS OR ANY OTHER AWARD INTENDED TO QUALIFY AS “PERFORMANCE-BASED”
COMPENSATION UNDER SECTION 162(M) OF THE CODE WILL BE BASED UPON THE RELATIVE OR
COMPARATIVE ACHIEVEMENT OF ONE OR MORE OF THE FOLLOWING CRITERIA, AS DETERMINED
BY THE COMMITTEE: NET SALES; REVENUE; REVENUE GROWTH OR PRODUCT REVENUE GROWTH;
OPERATING INCOME (BEFORE OR AFTER TAXES); PRE- OR AFTER-TAX INCOME (BEFORE OR
AFTER ALLOCATION OF CORPORATE OVERHEAD AND BONUS); NET EARNINGS; EARNINGS PER
SHARE; NET INCOME (BEFORE OR AFTER TAXES); RETURN ON EQUITY; TOTAL SHAREHOLDER
RETURN; RETURN ON ASSETS OR NET ASSETS; APPRECIATION IN AND/OR MAINTENANCE OF
SHARE PRICE; MARKET SHARE; GROSS PROFITS; EARNINGS (INCLUDING ADJUSTED PRE-TAX
EARNINGS, EARNINGS BEFORE TAXES, EARNINGS BEFORE INTEREST AND TAXES OR EARNINGS
BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION); ECONOMIC VALUE-ADDED
MODELS OR EQUIVALENT METRICS; COMPARISONS WITH VARIOUS STOCK MARKET INDICES;
REDUCTIONS IN COSTS; TOTAL NET CASH FLOW; CASH FLOW

 

17

--------------------------------------------------------------------------------


 


OR CASH FLOW PER SHARE (BEFORE OR AFTER DIVIDENDS); RETURN ON CAPITAL (INCLUDING
RETURN ON TOTAL CAPITAL OR RETURN ON INVESTED CAPITAL); CASH FLOW RETURN ON
INVESTMENT; IMPROVEMENT IN OR ATTAINMENT OF EXPENSE LEVELS OR WORKING CAPITAL
LEVELS; OPERATING MARGINS, GROSS MARGINS OR CASH MARGIN; YEAR-END CASH; DEBT
REDUCTIONS; SHAREHOLDER EQUITY; MARKET SHARE; REGULATORY ACHIEVEMENTS; AND
IMPLEMENTATION, COMPLETION OR ATTAINMENT OF MEASURABLE OBJECTIVES WITH RESPECT
TO CUSTOMER SATISFACTION, RESEARCH, DEVELOPMENT, PRODUCTS OR PROJECTS AND
RECRUITING AND MAINTAINING PERSONNEL.  THE PERFORMANCE OBJECTIVES FOR ANY GRANT
OF PERFORMANCE STOCK, PERFORMANCE STOCK UNITS OR PERFORMANCE UNITS NOT INTENDED
TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE
WILL BE BASED ON THE FOREGOING OR SUCH OTHER CRITERIA AS MAY BE DETERMINED BY
THE COMMITTEE.


 


(C)                                  SPECIAL RULES RELATING TO PERFORMANCE
OBJECTIVES.  PERFORMANCE OBJECTIVES MAY BE ESTABLISHED ON A COMPANY-WIDE BASIS
OR WITH RESPECT TO ONE OR MORE COMPANY BUSINESS UNITS OR DIVISIONS, OR
SUBSIDIARIES; AND EITHER IN ABSOLUTE TERMS, RELATIVE TO THE PERFORMANCE OF ONE
OR MORE SIMILARLY SITUATED COMPANIES, OR RELATIVE TO THE PERFORMANCE OF AN INDEX
COVERING A PEER GROUP OF COMPANIES.  WHEN ESTABLISHING PERFORMANCE OBJECTIVES
FOR THE APPLICABLE PERFORMANCE PERIOD, THE COMMITTEE MAY EXCLUDE ANY OR ALL
“EXTRAORDINARY ITEMS” AS DETERMINED UNDER U.S. GENERALLY ACCEPTABLE ACCOUNTING
PRINCIPLES INCLUDING, WITHOUT LIMITATION, THE CHARGES OR COSTS ASSOCIATED WITH
RESTRUCTURINGS OF THE COMPANY, DISCONTINUED OPERATIONS, OTHER UNUSUAL OR
NON-RECURRING ITEMS, AND THE CUMULATIVE EFFECTS OF ACCOUNTING CHANGES, AND AS
IDENTIFIED IN THE COMPANY’S FINANCIAL STATEMENTS, NOTES TO THE COMPANY’S
FINANCIAL STATEMENTS OR MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL
CONDITION AND RESULTS OF OPERATIONS CONTAINED IN THE COMPANY’S MOST RECENT
REPORT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE
EXCHANGE ACT; PROVIDED, THAT THE COMMITTEE SHALL HAVE NO DISCRETION WITH RESPECT
TO ANY AWARD INTENDED TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER
SECTION 162(M) OF THE CODE IF THE EXERCISE OF SUCH DISCRETION OR THE ABILITY TO
EXERCISE SUCH DISCRETION WOULD CAUSE SUCH AWARD TO FAIL TO QUALIFY AS
“PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE.


 


(D)                                 CERTIFICATION OF ATTAINMENT OF PERFORMANCE
OBJECTIVES.  THE RESTRICTION PERIOD WITH RESPECT TO ANY PERFORMANCE STOCK,
PERFORMANCE STOCK UNITS, PERFORMANCE UNITS OR ANY OTHER AWARD INTENDED TO
QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE
SHALL LAPSE UPON THE WRITTEN CERTIFICATION BY THE COMMITTEE THAT THE PERFORMANCE
OBJECTIVE OR OBJECTIVES FOR THE APPLICABLE PERFORMANCE PERIOD HAVE BEEN
ATTAINED.  THE COMMITTEE MAY PROVIDE AT THE TIME OF GRANT THAT IF THE
PERFORMANCE OBJECTIVE OR OBJECTIVES ARE ATTAINED IN PART, THE RESTRICTION PERIOD
WITH RESPECT TO A SPECIFIED PORTION (WHICH MAY BE ZERO) OF THE ANY PERFORMANCE
STOCK, PERFORMANCE STOCK UNITS OR PERFORMANCE UNITS WILL LAPSE AND ANY REMAINING
PORTION SHALL BE CANCELLED; PROVIDED, THAT THE COMMITTEE SHALL HAVE NO
DISCRETION TO TAKE SUCH ACTION WITH RESPECT TO ANY AWARD INTENDED TO QUALIFY AS
“PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE IF THE
EXERCISE OF SUCH ACTION OR THE ABILITY TO EXERCISE SUCH ACTION WOULD CAUSE SUCH
AWARD TO FAIL TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION UNDER SECTION
162(M) OF THE CODE.

 

18

--------------------------------------------------------------------------------


 


(E)                                  NEWLY ELIGIBLE PARTICIPANTS. 
NOTWITHSTANDING ANYTHING IN THIS ARTICLE VI TO THE CONTRARY, THE COMMITTEE SHALL
BE ENTITLED TO MAKE SUCH RULES, DETERMINATIONS AND ADJUSTMENTS AS IT DEEMS
APPROPRIATE WITH RESPECT TO ANY PARTICIPANT WHO BECOMES ELIGIBLE TO RECEIVE AN
AWARD OF PERFORMANCE STOCK, PERFORMANCE STOCK UNITS OR PERFORMANCE UNITS AFTER
THE COMMENCEMENT OF A PERFORMANCE PERIOD.


 


6.3                                 ADDITIONAL PROVISIONS RELATING TO
PERFORMANCE STOCK.


 


(A)                                  RESTRICTIONS ON TRANSFERABILITY.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 6.6(A), NO PERFORMANCE STOCK MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE
LAPSE OF THE RESTRICTION PERIOD.  THEREAFTER, PERFORMANCE STOCK MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, THE AWARD AGREEMENT AND ANY
OTHER AGREEMENT TO WHICH THE PERFORMANCE STOCK IS SUBJECT.  THE COMMITTEE SHALL
REQUIRE THAT ANY STOCK CERTIFICATES EVIDENCING ANY PERFORMANCE STOCK BE HELD IN
THE CUSTODY OF THE SECRETARY OF THE COMPANY UNTIL THE APPLICABLE RESTRICTION
PERIOD LAPSES, AND THAT, AS A CONDITION OF ANY GRANT OF PERFORMANCE STOCK, THE
PARTICIPANT SHALL HAVE DELIVERED A STOCK POWER, ENDORSED IN BLANK, RELATING TO
THE SHARES OF COMMON STOCK COVERED BY SUCH AWARD.  ANY ATTEMPT BY A PARTICIPANT,
DIRECTLY OR INDIRECTLY, TO OFFER, TRANSFER, SELL, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF ANY PERFORMANCE STOCK OR ANY INTEREST THEREIN OR ANY RIGHTS
RELATING THERETO WITHOUT COMPLYING WITH THE PROVISIONS OF THE PLAN, INCLUDING
THIS SECTION 6.3, SHALL BE VOID AND OF NO EFFECT.


 


(B)                                 LEGEND.  EACH CERTIFICATE EVIDENCING SHARES
OF COMMON STOCK SUBJECT TO AN AWARD OF PERFORMANCE STOCK SHALL BE REGISTERED IN
THE NAME OF THE PARTICIPANT HOLDING SUCH PERFORMANCE STOCK AND SHALL BEAR THE
FOLLOWING (OR SIMILAR) LEGEND:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE HERTZ GLOBAL HOLDINGS, INC.
2008 OMNIBUS INCENTIVE PLAN AND THE RELATED AWARD AGREEMENT AND NEITHER THIS
CERTIFICATE NOR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE
TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.”

 


(C)                                  RIGHTS AS A STOCKHOLDER.  THE COMMITTEE
SHALL DETERMINE WHETHER AND TO WHAT EXTENT DIVIDENDS AND DISTRIBUTIONS WILL BE
CREDITED TO THE ACCOUNT OF A PARTICIPANT RECEIVING AN AWARD OF PERFORMANCE
STOCK.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE,
(I) ANY CASH DIVIDENDS OR DISTRIBUTIONS CREDITED TO THE PARTICIPANT’S ACCOUNT
SHALL BE DEEMED TO HAVE BEEN INVESTED IN ADDITIONAL PERFORMANCE STOCK ON THE
PAYMENT DATE ESTABLISHED FOR THE RELATED DIVIDEND OR DISTRIBUTION IN AN AMOUNT
PER SHARE OF PERFORMANCE STOCK EQUAL TO THE GREATEST WHOLE NUMBER WHICH MAY BE
OBTAINED BY DIVIDING (A) THE VALUE OF SUCH DIVIDEND OR DISTRIBUTION ON THE
RECORD DATE BY (B) THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON SUCH
DATE, AND ANY SUCH ADDITIONAL PERFORMANCE STOCK SHALL BE SUBJECT TO THE SAME
TERMS AND CONDITIONS AS ARE APPLICABLE IN RESPECT OF THE PERFORMANCE STOCK WITH
RESPECT TO WHICH SUCH

 

19

--------------------------------------------------------------------------------


 


DIVIDENDS OR DISTRIBUTIONS WERE PAYABLE, AND, (II) IF ANY SUCH DIVIDENDS OR
DISTRIBUTIONS ARE PAID IN SHARES OF COMMON STOCK OR OTHER SECURITIES, SUCH
SHARES AND OTHER SECURITIES SHALL BE SUBJECT TO THE SAME RESTRICTION PERIOD AND
OTHER RESTRICTIONS AS APPLY TO THE PERFORMANCE STOCK WITH RESPECT TO WHICH THEY
WERE PAID.  A PARTICIPANT HOLDING OUTSTANDING PERFORMANCE STOCK SHALL BE
ENTITLED TO EXERCISE FULL VOTING RIGHTS AND OTHER RIGHTS AS A STOCKHOLDER WITH
RESPECT TO THE SHARES OF COMMON STOCK UNDERLYING SUCH AWARD DURING THE PERIOD IN
WHICH SUCH SHARES REMAIN SUBJECT TO THE RESTRICTION PERIOD.


 


6.4                                 ADDITIONAL PROVISIONS RELATING TO
PERFORMANCE STOCK UNITS.


 


(A)                                  RESTRICTIONS ON TRANSFERABILITY.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 6.6(A) OR WITH THE CONSENT OF THE COMMITTEE,
PERFORMANCE STOCK UNITS MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR
OTHERWISE ALIENATED OR HYPOTHECATED.  ANY ATTEMPT BY A PARTICIPANT, DIRECTLY OR
INDIRECTLY, TO OFFER, TRANSFER, SELL, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE
OF ANY PERFORMANCE STOCK UNITS OR ANY INTEREST THEREIN OR ANY RIGHTS RELATING
THERETO OTHER THAN AS PROVIDED IN THE PLAN SHALL BE VOID AND OF NO EFFECT.


 


(B)                                 RIGHTS AS A STOCKHOLDER.  THE COMMITTEE
SHALL DETERMINE WHETHER AND TO WHAT EXTENT DIVIDEND EQUIVALENTS WILL BE CREDITED
TO THE ACCOUNT OF A PARTICIPANT RECEIVING AN AWARD OF PERFORMANCE STOCK UNITS. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, (I) ANY
CASH DIVIDENDS OR DISTRIBUTIONS CREDITED TO THE PARTICIPANT’S ACCOUNT SHALL BE
DEEMED TO HAVE BEEN INVESTED IN ADDITIONAL PERFORMANCE STOCK UNITS ON THE
PAYMENT DATE ESTABLISHED FOR THE RELATED DIVIDEND OR DISTRIBUTION IN AN AMOUNT
PER PERFORMANCE STOCK UNIT EQUAL TO THE GREATEST WHOLE NUMBER WHICH MAY BE
OBTAINED BY DIVIDING (A) THE VALUE OF SUCH DIVIDEND OR DISTRIBUTION ON THE
RECORD DATE BY (B) THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON SUCH
DATE, AND ANY SUCH ADDITIONAL PERFORMANCE STOCK UNITS SHALL BE SUBJECT TO THE
SAME TERMS AND CONDITIONS AS ARE APPLICABLE IN RESPECT OF THE PERFORMANCE STOCK
UNITS WITH RESPECT TO WHICH SUCH DIVIDENDS OR DISTRIBUTIONS WERE PAYABLE, AND
(II) IF ANY SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES OF COMMON STOCK
OR OTHER SECURITIES, SUCH SHARES OF COMMON STOCK AND OTHER SECURITIES SHALL BE
SUBJECT TO THE SAME RESTRICTION PERIOD AND PERFORMANCE PERIOD AND OTHER
RESTRICTIONS AS APPLY TO THE PERFORMANCE STOCK UNITS WITH RESPECT TO WHICH THEY
WERE PAID.  UNLESS AND UNTIL THE COMPANY ISSUES A CERTIFICATE OR CERTIFICATES TO
A PARTICIPANT FOR SHARES OF COMMON STOCK IN RESPECT OF HIS OR HER AWARD OF
PERFORMANCE STOCK UNITS, OR OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER
THE GRANT DATE, A PARTICIPANT HOLDING OUTSTANDING PERFORMANCE STOCK UNITS SHALL
NOT BE ENTITLED TO EXERCISE ANY VOTING RIGHTS AND ANY OTHER RIGHTS AS A
STOCKHOLDER WITH RESPECT TO THE SHARES OF COMMON STOCK UNDERLYING SUCH AWARD.


 


(C)                                  SETTLEMENT OF PERFORMANCE STOCK UNITS. 
UNLESS THE COMMITTEE DETERMINES OTHERWISE AT OR AFTER THE GRANT DATE, AS SOON AS
REASONABLY PRACTICABLE AFTER THE LAPSE OF THE RESTRICTION PERIOD WITH RESPECT TO
ANY PERFORMANCE STOCK UNITS THEN HELD BY A PARTICIPANT, THE COMPANY SHALL ISSUE
TO THE PARTICIPANT THE SHARES OF COMMON STOCK UNDERLYING SUCH PERFORMANCE STOCK
UNITS (PLUS ADDITIONAL SHARES OF COMMON STOCK FOR EACH PERFORMANCE STOCK UNITS
CREDITED IN RESPECT OF DIVIDENDS OR DISTRIBUTIONS) OR, IF THE COMMITTEE SO
DETERMINES IN ITS SOLE DISCRETION, AN AMOUNT IN CASH EQUAL TO THE FAIR MARKET
VALUE OF SUCH SHARES OF COMMON

 

20

--------------------------------------------------------------------------------


 


STOCK OR ANY COMBINATION OF SHARES OF COMMON STOCK AND CASH HAVING AN AGGREGATE
FAIR MARKET VALUE EQUAL TO SUCH SHARES OF COMMON STOCK.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW (INCLUDING SECTION 409A OF THE CODE), UPON SUCH TERMS AND
CONDITIONS AS THE COMMITTEE MAY ESTABLISH FROM TIME TO TIME, A PARTICIPANT MAY
BE PERMITTED TO DEFER THE RECEIPT OF THE SHARES OF COMMON STOCK OR CASH
OTHERWISE DELIVERABLE UPON SETTLEMENT OF PERFORMANCE STOCK UNITS.  UPON ISSUANCE
OF SHARES OF COMMON STOCK UNDERLYING PERFORMANCE STOCK UNITS FOLLOWING LAPSE OF
THE RESTRICTION PERIOD, SUCH SHARES MAY BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED
OR OTHERWISE ALIENATED OR HYPOTHECATED IN COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS, THE AWARD AGREEMENT AND ANY OTHER AGREEMENT TO WHICH SUCH
SHARES ARE SUBJECT.


 


6.5                                 ADDITIONAL PROVISIONS RELATING TO
PERFORMANCE UNITS.


 


(A)                                  RESTRICTIONS ON TRANSFERABILITY.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 6.6(A), NO PERFORMANCE UNITS MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED.  ANY
ATTEMPT BY A PARTICIPANT, DIRECTLY OR INDIRECTLY, TO OFFER, TRANSFER, SELL,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY PERFORMANCE UNITS OR ANY
INTEREST THEREIN OR ANY RIGHTS RELATING THERETO SHALL BE VOID AND OF NO EFFECT.


 


(B)                                 SETTLEMENT OF PERFORMANCE UNITS.  UNLESS THE
COMMITTEE DETERMINES OTHERWISE AT OR AFTER THE GRANT DATE, AS SOON AS REASONABLY
PRACTICABLE AFTER THE LAPSE OF THE RESTRICTION PERIOD WITH RESPECT TO ANY
PERFORMANCE UNITS THEN HELD BY A PARTICIPANT, THE COMPANY SHALL DELIVER TO THE
PARTICIPANT A CASH PAYMENT EQUAL TO THE VALUE OF SUCH AWARD OR, IF THE COMMITTEE
HAS SO DETERMINED, A NUMBER OF SHARES OF COMMON STOCK, WHICH SHARES SHALL HAVE A
FAIR MARKET VALUE EQUAL TO THE VALUE OF SUCH AWARD, OR ANY COMBINATION OF SHARES
OF COMMON STOCK AND CASH HAVING AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE
VALUE OF SUCH AWARD.  TO THE EXTENT PERMITTED BY APPLICABLE LAW (INCLUDING
SECTION 409A OF THE CODE), UPON SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY
ESTABLISH FROM TIME TO TIME, A PARTICIPANT MAY BE PERMITTED TO DEFER THE RECEIPT
OF CASH OR THE SHARES OF COMMON STOCK OTHERWISE DELIVERABLE UPON SETTLEMENT OF
PERFORMANCE UNITS.  UPON ISSUANCE OF SHARES OF COMMON STOCK UNDERLYING
PERFORMANCE UNITS FOLLOWING LAPSE OF THE RESTRICTION PERIOD, SUCH SHARES MAY BE
SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, THE AWARD AGREEMENT AND ANY
OTHER AGREEMENT TO WHICH SUCH SHARES ARE SUBJECT.


 


6.6                                 TERMINATION OF EMPLOYMENT.


 


(A)                                  DEATH OR DISABILITY.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, IF A PARTICIPANT’S
EMPLOYMENT TERMINATES BY REASON OF SUCH PARTICIPANT’S DEATH OR DISABILITY, THE
PARTICIPANT OR, AS THE CASE MAY BE, THE PARTICIPANT’S ESTATE, SHALL RETAIN A
PORTION OF HIS OR HER PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE
UNITS EQUAL TO THE NUMBER OF SHARES OR UNITS UNDERLYING EACH AWARD MULTIPLIED BY
A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS ELAPSED FROM THE
COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD THROUGH THE DATE OF
TERMINATION, AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN SUCH
PERFORMANCE PERIOD (EACH A “RETAINED AWARD”), AND THE REMAINDER OF EACH AWARD
SHALL BE FORFEITED AND CANCELED AS OF THE DATE OF SUCH TERMINATION.  THE
RESTRICTION PERIOD ON A RETAINED

 

21

--------------------------------------------------------------------------------


 


AWARD SHALL LAPSE UPON COMPLETION OF THE APPLICABLE PERFORMANCE PERIOD TO THE
EXTENT THAT APPLICABLE PERFORMANCE OBJECTIVES ARE ATTAINED.  SETTLEMENT OF A
RETAINED AWARD SHALL BE MADE AT THE TIME AND IN THE MANNER PROVIDED IN SECTIONS
6.4(C) AND 6.5(B) EXCEPT THAT NO ADDITIONAL DEFERRALS SHALL BE PERMITTED.


 


(B)                                 RETIREMENT.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE AT OR AFTER THE GRANT DATE, IF A PARTICIPANT’S EMPLOYMENT
TERMINATES AS A RESULT OF HIS OR HER RETIREMENT, ANY PERFORMANCE STOCK,
PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS FOR WHICH THE PERFORMANCE PERIOD
HAS NOT THEN LAPSED SHALL BE FORFEITED AND CANCELED AS OF THE DATE OF SUCH
TERMINATION OF EMPLOYMENT; PROVIDED, THAT THE COMMITTEE MAY AUTHORIZE THAT, IF
THE PARTICIPANT AGREES TO A RELEASE OF CLAIMS AND TO BE BOUND BY RESTRICTIVE
COVENANTS IN SUCH FORM AND HAVING SUCH TERMS AS THE COMMITTEE SHALL DETERMINE,
WHICH MAY INCLUDE NON-COMPETITION, NON-SOLICITATION, NON-DISCLOSURE AND
NON-DISPARAGEMENT COVENANTS, THEN THE PARTICIPANT SHALL RETAIN A PORTION OF HIS
OR HER PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS EQUAL TO
THE NUMBER OF SHARES OR UNITS UNDERLYING EACH AWARD MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS ELAPSED FROM THE COMMENCEMENT OF
THE APPLICABLE PERFORMANCE PERIOD THROUGH THE DATE OF HIS OR HER RETIREMENT, AND
THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN SUCH PERFORMANCE PERIOD (EACH
A “RETAINED RETIREMENT AWARD”), AND THE REMAINDER OF EACH AWARD SHALL BE
FORFEITED AND CANCELED AS OF THE DATE OF SUCH RETIREMENT; PROVIDED, FURTHER,
THAT THE COMMITTEE SHALL HAVE NO DISCRETION TO TAKE SUCH PRECEDING ACTION WITH
RESPECT TO ANY AWARD INTENDED TO QUALIFY AS “PERFORMANCE-BASED” COMPENSATION
UNDER SECTION 162(M) OF THE CODE IF THE EXERCISE OF SUCH ACTION OR THE ABILITY
TO EXERCISE SUCH ACTION WOULD CAUSE SUCH AWARD TO FAIL TO QUALIFY AS
“PERFORMANCE-BASED” COMPENSATION UNDER SECTION 162(M) OF THE CODE.  SUBJECT TO
THE PARTICIPANT’S COMPLIANCE WITH SUCH COVENANTS, AND, TO THE EXTENT THAT
APPLICABLE PERFORMANCE OBJECTIVES ARE ATTAINED, THE RESTRICTION PERIOD ON THE
RETAINED RETIREMENT AWARDS SHALL LAPSE UPON COMPLETION OF THE APPLICABLE
PERFORMANCE PERIOD FOR SUCH RETAINED RETIREMENT AWARD.  IF THE PARTICIPANT
VIOLATES ANY RESTRICTIVE COVENANTS DURING THE REMAINING PERFORMANCE PERIOD, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, ALL PERFORMANCE STOCK,
PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS FOR WHICH THE PERFORMANCE PERIOD
HAS NOT THEN LAPSED SHALL BE IMMEDIATELY FORFEITED AND CANCELED AS OF THE DATE
OF SUCH VIOLATION OR TERMINATION.


 


(C)                                  ANY OTHER REASON.  UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, IF A PARTICIPANT’S
EMPLOYMENT IS TERMINATED FOR ANY REASON OTHER THAN ONE DESCRIBED IN
SECTIONS 6.6(A) AND (B), ANY THEN-OUTSTANDING PERFORMANCE STOCK, PERFORMANCE
STOCK UNITS AND PERFORMANCE UNITS GRANTED TO SUCH PARTICIPANT SHALL BE
IMMEDIATELY FORFEITED AND CANCELED AS OF THE DATE OF SUCH TERMINATION OF
EMPLOYMENT.


 


6.7                                 FORFEITURE.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE AT OR AFTER THE GRANT DATE, NOTWITHSTANDING ANYTHING CONTAINED IN
THIS PLAN TO THE CONTRARY, IF, DURING THE COVERED PERIOD, THE PARTICIPANT,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE COMMITTEE, ENGAGES IN WRONGFUL
CONDUCT, THEN ANY PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE
UNITS GRANTED TO THE PARTICIPANT HEREUNDER, FOR WHICH THE RESTRICTION PERIOD HAS
NOT THEN LAPSED SHALL AUTOMATICALLY TERMINATE AND BE CANCELED UPON THE DATE ON
WHICH THE PARTICIPANT FIRST

 

22

--------------------------------------------------------------------------------


 


ENGAGED IN SUCH WRONGFUL CONDUCT AND, IN SUCH CASE OR IN THE CASE OF THE
PARTICIPANT’S TERMINATION FOR CAUSE, THE PARTICIPANT SHALL PAY TO THE COMPANY IN
CASH ANY PERFORMANCE-BASED FINANCIAL GAIN THE PARTICIPANT REALIZED FROM THE
VESTING OF ALL OR A PORTION OF THE PERFORMANCE STOCK, PERFORMANCE STOCK UNITS
AND PERFORMANCE UNITS GRANTED HEREUNDER AND HAVING A VESTING DATE WITHIN THE
WRONGFUL CONDUCT PERIOD.  FOR PURPOSES OF THIS SECTION 6.7, “PERFORMANCE-BASED
FINANCIAL GAIN” SHALL EQUAL, IN THE CASE OF EACH VESTING DATE DURING THE
WRONGFUL CONDUCT PERIOD, (I) THE GREATER OF (A) THE FAIR MARKET VALUE OF A SHARE
OF THE UNDERLYING COMMON STOCK ON THE VESTING DATE OF SUCH AWARD AND (B) THE PER
SHARE FAIR MARKET VALUE ON THE DATE OF ANY SALE OF SUCH UNDERLYING COMMON STOCK,
MULTIPLIED BY (II) THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SUCH AWARD
(WITHOUT REDUCTION FOR ANY SHARES OF COMMON STOCK SURRENDERED OR ATTESTED TO). 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, EACH
AWARD AGREEMENT EVIDENCING THE GRANT OF PERFORMANCE STOCK, PERFORMANCE STOCK
UNITS AND PERFORMANCE UNITS SHALL PROVIDE FOR THE PARTICIPANT’S CONSENT TO AND
AUTHORIZATION OF THE COMPANY AND THE SUBSIDIARIES TO DEDUCT FROM ANY AMOUNTS
PAYABLE BY SUCH ENTITIES TO SUCH PARTICIPANT ANY AMOUNTS THE PARTICIPANT OWES TO
THE COMPANY UNDER THIS SECTION 6.7.  THIS RIGHT OF SET-OFF IS IN ADDITION TO ANY
OTHER REMEDIES THE COMPANY MAY HAVE AGAINST THE PARTICIPANT FOR THE
PARTICIPANT’S BREACH OF THIS SECTION 6.7.  THE PARTICIPANT’S OBLIGATIONS UNDER
THIS SECTION 6.7 SHALL BE CUMULATIVE (BUT NOT DUPLICATIVE) OF ANY SIMILAR
OBLIGATIONS THE PARTICIPANT HAS UNDER THIS PLAN, ANY AWARD AGREEMENT, ANY
COMPANY POLICY, STANDARD OR CODE (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S
STANDARDS OF BUSINESS CONDUCT), OR ANY OTHER AGREEMENT WITH THE COMPANY OR ANY
SUBSIDIARY.


 


6.8                                 FINANCIAL RESTATEMENTS.  AN AWARD AGREEMENT
MAY PROVIDE THAT, IN THE EVENT THAT A PARTICIPANT COMMITS MISCONDUCT, FRAUD OR
GROSS NEGLIGENCE (WHETHER OR NOT SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE IS
DEEMED OR COULD BE DEEMED TO BE AN EVENT CONSTITUTING CAUSE) AND AS A RESULT OF,
OR IN CONNECTION WITH, SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE THE COMPANY
RESTATES ANY OF ITS FINANCIAL STATEMENTS, THEN THE COMMITTEE MAY REQUIRE ANY OR
ALL OF THE FOLLOWING:


 


(A)                                  THAT THE PARTICIPANT FORFEIT SOME OR ALL OF
THE PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS HELD BY
SUCH PARTICIPANT AT THE TIME OF SUCH RESTATEMENT,


 


(B)                                 THAT THE PARTICIPANT FORFEIT (OR PAY TO THE
COMPANY) SOME OR ALL OF THE CASH OR SHARES OF COMMON STOCK HELD BY THE
PARTICIPANT AT THE TIME OF SUCH RESTATEMENT THAT HAD BEEN RECEIVED IN SETTLEMENT
OF PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS, AS
APPLICABLE, DURING THE TWELVE-MONTH PERIOD PRIOR TO THE FINANCIAL RESTATEMENT
(OR SUCH OTHER PERIOD AS DETERMINED BY THE COMMITTEE), AND


 


(C)                                  THAT THE PARTICIPANT PAY TO THE COMPANY IN
CASH ALL OR A PORTION OF THE PROCEEDS THAT THE PARTICIPANT REALIZED FROM THE
SALE OF SHARES OF COMMON STOCK THAT HAD BEEN RECEIVED IN SETTLEMENT OF ANY
PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS WITHIN THE
PERIOD COMMENCING TWELVE MONTHS PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH
OTHER PERIOD AS DETERMINED BY THE COMMITTEE).

 

23

--------------------------------------------------------------------------------


 


ARTICLE VII

RESTRICTED STOCK AND RESTRICTED STOCK UNITS; SHARE AWARDS


 


7.1                                 GRANT.  RESTRICTED STOCK AND RESTRICTED
STOCK UNITS MAY BE GRANTED TO PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE
DETERMINED BY THE COMMITTEE.  THE GRANT DATE OF ANY RESTRICTED STOCK OR
RESTRICTED STOCK UNITS UNDER THE PLAN WILL BE THE DATE ON WHICH SUCH RESTRICTED
STOCK OR RESTRICTED STOCK UNITS ARE AWARDED BY THE COMMITTEE OR ON SUCH OTHER
FUTURE DATE AS THE COMMITTEE SHALL DETERMINE.  RESTRICTED STOCK AND RESTRICTED
STOCK UNITS SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE
NUMBER OF SHARES OF COMMON STOCK TO WHICH THE RESTRICTED STOCK AND THE
RESTRICTED STOCK UNITS PERTAIN (AND, IF APPLICABLE, WHETHER SUCH AWARD MAY BE
PAYABLE IN CASH), THE RESTRICTION PERIOD, AND SUCH TERMS AND CONDITIONS AS THE
COMMITTEE SHALL DETERMINE, INCLUDING CUSTOMARY REPRESENTATIONS, WARRANTIES AND
COVENANTS WITH RESPECT TO SECURITIES LAW MATTERS.  NO SHARES OF COMMON STOCK
WILL BE ISSUED AT THE TIME AN AWARD OF RESTRICTED STOCK UNITS IS MADE AND THE
COMPANY SHALL NOT BE REQUIRED TO SET ASIDE A FUND FOR THE PAYMENT OF ANY SUCH
AWARD.


 


7.2                                 VESTING.  RESTRICTED STOCK AND RESTRICTED
STOCK UNITS GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL BE SUBJECT TO A
RESTRICTION PERIOD, WHICH SHALL LAPSE UPON THE PERFORMANCE OF A MINIMUM PERIOD
OF SERVICE, OR THE OCCURRENCE OF ANY EVENT OR EVENTS, INCLUDING A CHANGE IN
CONTROL, AS THE COMMITTEE SHALL DETERMINE, EITHER AT OR AFTER THE GRANT DATE. 
THE RESTRICTION PERIOD ON ANY RESTRICTED STOCK OR RESTRICTED STOCK UNITS SHALL
NOT FULLY LAPSE PRIOR TO A PARTICIPANT’S COMPLETION OF THREE YEARS OF SERVICE TO
THE COMPANY OR ANY SUBSIDIARY FROM THE DATE OF THE AWARD GRANT; PROVIDED, THAT
THE COMMITTEE MAY PROVIDE FOR A RESTRICTION PERIOD TO LAPSE IN PRO RATA OR
GRADED INSTALLMENTS OVER SUCH THREE-YEAR PERIOD; PROVIDED FURTHER, THAT THE
COMMITTEE MAY GRANT AWARDS FOR RESTRICTED STOCK AND RESTRICTED STOCK UNITS FOR
AN AGGREGATE NUMBER OF SHARES OF COMMON STOCK NOT TO EXCEED 5% OF THE TOTAL
NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THIS PLAN THAT
HAVE A RESTRICTION PERIOD WHICH LAPSES IN FULL PRIOR TO A PARTICIPANT’S
COMPLETION OF THREE YEARS OF SERVICE TO THE COMPANY OR ANY SUBSIDIARY FROM THE
DATE OF THE AWARD GRANT; AND PROVIDED FURTHER, THAT THE MINIMUM RESTRICTION
PERIOD FOR ANY SUCH AWARD GRANTED TO A NEWLY ELIGIBLE INDIVIDUAL OR A
REPLACEMENT AWARD SHALL INSTEAD BE ONE YEAR, AND THE MINIMUM RESTRICTION PERIOD
FOR ANY SUCH AWARD TO A NON-EMPLOYEE DIRECTOR OF THE COMPANY OR ITS SUBSIDIARIES
SHALL BE AS DETERMINED BY THE COMMITTEE.


 


7.3                                 ADDITIONAL PROVISIONS RELATING TO RESTRICTED
STOCK.


 


(A)                                  RESTRICTIONS ON TRANSFERABILITY.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, NO RESTRICTED STOCK MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE
LAPSE OF THE RESTRICTION PERIOD.  THEREAFTER, RESTRICTED STOCK MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, THE AWARD AGREEMENT, AND ANY
OTHER AGREEMENT TO WHICH THE RESTRICTED STOCK IS SUBJECT.  THE COMMITTEE SHALL
REQUIRE THAT ANY STOCK CERTIFICATES EVIDENCING ANY RESTRICTED STOCK BE HELD IN
THE CUSTODY OF THE SECRETARY OF THE COMPANY UNTIL THE APPLICABLE RESTRICTION
PERIOD LAPSES, AND THAT, AS A CONDITION OF ANY GRANT OF RESTRICTED STOCK, THE
PARTICIPANT

 

24

--------------------------------------------------------------------------------



 


SHALL HAVE DELIVERED A STOCK POWER, ENDORSED IN BLANK, RELATING TO THE SHARE
COVERED BY SUCH AWARD.  ANY ATTEMPT BY A PARTICIPANT, DIRECTLY OR INDIRECTLY, TO
OFFER, TRANSFER, SELL, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY
RESTRICTED STOCK OR ANY INTEREST THEREIN OR ANY RIGHTS RELATING THERETO WITHOUT
COMPLYING WITH THE PROVISIONS OF THE PLAN, INCLUDING THIS SECTION 7.3, SHALL BE
VOID AND OF NO EFFECT.


 


(B)           LEGEND.  EACH CERTIFICATE EVIDENCING SHARES OF COMMON STOCK
SUBJECT TO AN AWARD OF RESTRICTED STOCK SHALL BE REGISTERED IN THE NAME OF THE
PARTICIPANT HOLDING SUCH RESTRICTED STOCK AND SHALL BEAR THE LEGEND (OR SIMILAR
LEGEND) AS SPECIFIED IN SECTION 6.3(B).


 


(C)           RIGHTS AS A STOCKHOLDER.  UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE AT OR AFTER THE GRANT DATE, A PARTICIPANT HOLDING OUTSTANDING
RESTRICTED STOCK SHALL BE ENTITLED TO (I) RECEIVE ALL DIVIDENDS AND
DISTRIBUTIONS PAID IN RESPECT OF SHARES OF COMMON STOCK UNDERLYING SUCH AWARD;
PROVIDED, THAT, IF ANY SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES OF
COMMON STOCK OR OTHER SECURITIES, SUCH SHARES AND OTHER SECURITIES SHALL BE
SUBJECT TO THE SAME RESTRICTION PERIOD AND OTHER RESTRICTIONS AS APPLY TO THE
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID, AND (II) EXERCISE FULL
VOTING RIGHTS AND OTHER RIGHTS AS A STOCKHOLDER WITH RESPECT TO THE SHARES OF
COMMON STOCK UNDERLYING SUCH AWARD DURING THE PERIOD IN WHICH SUCH SHARES REMAIN
SUBJECT TO THE RESTRICTION PERIOD.


 


7.4           ADDITIONAL PROVISIONS RELATING TO RESTRICTED STOCK UNITS.


 


(A)           RESTRICTIONS ON TRANSFERABILITY.  NO RESTRICTED STOCK UNITS MAY BE
SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED. 
ANY ATTEMPT BY A PARTICIPANT, DIRECTLY OR INDIRECTLY, TO OFFER, TRANSFER, SELL,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY RESTRICTED STOCK UNITS OR ANY
INTEREST THEREIN OR ANY RIGHTS RELATING THERETO WITHOUT COMPLYING WITH THE
PROVISIONS OF THE PLAN, INCLUDING THIS SECTION 7.4, SHALL BE VOID AND OF NO
EFFECT.


 


(B)           RIGHTS AS A STOCKHOLDER.  THE COMMITTEE SHALL DETERMINE WHETHER
AND TO WHAT EXTENT DIVIDEND EQUIVALENTS WILL BE CREDITED TO THE ACCOUNT OF, OR
WILL BE PAID CURRENTLY TO, A PARTICIPANT RECEIVING AN AWARD OF RESTRICTED STOCK
UNITS.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE,
(I) ANY CASH DIVIDENDS OR DISTRIBUTIONS CREDITED TO THE PARTICIPANT’S ACCOUNT
SHALL BE DEEMED TO HAVE BEEN INVESTED IN ADDITIONAL RESTRICTED STOCK UNITS ON
THE PAYMENT DATE ESTABLISHED FOR THE RELATED DIVIDEND OR DISTRIBUTION IN AN
AMOUNT EQUAL TO THE GREATEST WHOLE NUMBER WHICH MAY BE OBTAINED BY DIVIDING
(A) THE VALUE OF SUCH DIVIDEND OR DISTRIBUTION ON THE RECORD DATE BY (B) THE
FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON SUCH DATE, AND ANY SUCH
ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND
CONDITIONS AS ARE APPLICABLE IN RESPECT OF THE RESTRICTED STOCK UNITS WITH
RESPECT TO WHICH SUCH DIVIDENDS OR DISTRIBUTIONS WERE PAYABLE, AND (II) IF ANY
SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES OF COMMON STOCK OR OTHER
SECURITIES, SUCH SHARES AND OTHER SECURITIES SHALL BE SUBJECT TO THE SAME
RESTRICTION PERIOD AND OTHER RESTRICTIONS AS APPLY TO THE RESTRICTED STOCK UNITS
WITH RESPECT TO WHICH THEY WERE PAID.  UNLESS AND UNTIL THE COMPANY ISSUES A
CERTIFICATE OR CERTIFICATES TO A PARTICIPANT FOR SHARES OF COMMON STOCK IN
RESPECT OF HIS OR HER AWARD OF RESTRICTED STOCK

 

25

--------------------------------------------------------------------------------


 


UNITS, OR OTHERWISE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT DATE, A
PARTICIPANT HOLDING OUTSTANDING RESTRICTED STOCK UNITS SHALL NOT BE ENTITLED TO
EXERCISE ANY VOTING RIGHTS AND ANY OTHER RIGHTS AS A STOCKHOLDER WITH RESPECT TO
THE SHARES OF COMMON STOCK UNDERLYING SUCH AWARD.


 


(C)           SETTLEMENT OF RESTRICTED STOCK UNITS.  UNLESS THE COMMITTEE
DETERMINES OTHERWISE AT OR AFTER THE GRANT DATE, AS SOON AS REASONABLY
PRACTICABLE AFTER THE LAPSE OF THE RESTRICTION PERIOD WITH RESPECT TO ANY
RESTRICTED STOCK UNITS, THE COMPANY SHALL ISSUE THE SHARES OF COMMON STOCK
UNDERLYING SUCH RESTRICTED STOCK UNITS (PLUS ADDITIONAL SHARES OF COMMON STOCK
FOR RESTRICTED STOCK UNIT CREDITED IN RESPECT OF DIVIDENDS OR DISTRIBUTIONS) OR,
IF THE COMMITTEE SO DETERMINES IN ITS SOLE DISCRETION, AN AMOUNT IN CASH EQUAL
TO THE FAIR MARKET VALUE OF SUCH SHARES OF COMMON STOCK OR ANY COMBINATION OF
SHARES OF COMMON STOCK AND CASH HAVING AN AGGREGATE FAIR MARKET VALUE EQUAL TO
SUCH SHARES OF COMMON STOCK.  TO THE EXTENT PERMITTED BY APPLICABLE LAW
(INCLUDING SECTION 409A OF THE CODE), UPON SUCH TERMS AND CONDITIONS AS THE
COMMITTEE MAY ESTABLISH FROM TIME TO TIME, A PARTICIPANT MAY BE PERMITTED TO
DEFER THE RECEIPT OF THE SHARES OF COMMON STOCK OR CASH OTHERWISE DELIVERABLE
UPON SETTLEMENT OF RESTRICTED STOCK UNITS.  UPON ISSUANCE OF SHARES OF COMMON
STOCK FOLLOWING LAPSE OF THE RESTRICTION PERIOD, SUCH SHARES MAY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE ALIENATED OR HYPOTHECATED IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAW, THE AWARD AGREEMENT AND ANY OTHER
AGREEMENT TO WHICH SUCH SHARES ARE SUBJECT.


 


7.5           TERMINATION OF EMPLOYMENT.


 


(A)           DEATH OR DISABILITY.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE
AT OR AFTER THE GRANT DATE, IF A PARTICIPANT’S EMPLOYMENT TERMINATES BY REASON
OF SUCH PARTICIPANT’S DEATH OR DISABILITY, THE PARTICIPANT OR, AS THE CASE MAY
BE, THE PARTICIPANT’S ESTATE, SHALL RETAIN A PORTION OF HIS OR HER RESTRICTED
STOCK AND RESTRICTED STOCK UNITS EQUAL TO THE NUMBER OF SHARES OR UNITS
UNDERLYING EACH AWARD MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS ELAPSED FROM THE COMMENCEMENT OF THE APPLICABLE RESTRICTION
PERIOD THROUGH THE DATE OF TERMINATION, AND THE DENOMINATOR OF WHICH IS THE
NUMBER OF DAYS IN SUCH RESTRICTION PERIOD (EACH A “RETAINED RESTRICTED AWARD”),
AND THE REMAINDER OF EACH AWARD SHALL BE FORFEITED AND CANCELED AS OF THE DATE
OF SUCH TERMINATION.  THE RESTRICTION PERIOD ON A RETAINED RESTRICTED AWARD
SHALL LAPSE UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  SETTLEMENT OF A
RETAINED RESTRICTED AWARD SHALL BE MADE AT THE TIME AND IN THE MANNER PROVIDED
IN SECTIONS 7.3 AND 7.4 EXCEPT THAT NO ADDITIONAL DEFERRALS SHALL BE PERMITTED.


 


(B)           ANY OTHER REASON.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT
OR AFTER THE GRANT DATE, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR ANY
REASON DURING THE RESTRICTION PERIOD OTHER THAN AS DESCRIBED IN SECTION 7.5(A),
ANY RESTRICTED STOCK AND RESTRICTED STOCK UNITS GRANTED TO SUCH PARTICIPANT FOR
WHICH THE RESTRICTION PERIOD HAS NOT THEN EXPIRED SHALL BE FORFEITED AND
CANCELED AS OF THE DATE OF SUCH TERMINATION.


 


7.6           FORFEITURE.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AT OR
AFTER THE GRANT DATE, NOTWITHSTANDING ANYTHING CONTAINED IN THIS PLAN TO THE
CONTRARY, IF, DURING THE COVERED

 

26

--------------------------------------------------------------------------------


 


PERIOD THE PARTICIPANT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE COMMITTEE,
ENGAGES IN WRONGFUL CONDUCT, THEN ANY RESTRICTED STOCK AND RESTRICTED STOCK
UNITS GRANTED TO THE PARTICIPANT HEREUNDER, FOR WHICH THE RESTRICTION PERIOD HAS
NOT LAPSED, SHALL AUTOMATICALLY TERMINATE AND BE CANCELED UPON THE DATE ON WHICH
THE PARTICIPANT FIRST ENGAGED IN SUCH WRONGFUL CONDUCT AND, IN SUCH CASE AND IN
THE CASE OF THE PARTICIPANT’S TERMINATION FOR CAUSE, THE PARTICIPANT SHALL PAY
TO THE COMPANY IN CASH (I) ANY RESTRICTION-BASED FINANCIAL GAIN THE PARTICIPANT
REALIZED FROM ALL OR A PORTION OF THE RESTRICTED STOCK AND RESTRICTED STOCK
UNITS GRANTED HEREUNDER HAVING A VESTING DATE WITHIN THE WRONGFUL CONDUCT
PERIOD, AND (II) ANY SHARE-BASED FINANCIAL GAIN THE PARTICIPANT REALIZED FROM
ALL OR A PORTION OF THE SHARE AWARDS GRANTED HEREUNDER HAVING A GRANT DATE
WITHIN THE WRONGFUL CONDUCT PERIOD.  FOR PURPOSES OF THIS SECTION 7.6,
“RESTRICTION-BASED FINANCIAL GAIN” SHALL EQUAL, ON EACH VESTING DATE DURING THE
WRONGFUL CONDUCT PERIOD, (I) THE GREATER OF (A) THE FAIR MARKET VALUE OF A SHARE
OF THE UNDERLYING COMMON STOCK ON THE VESTING DATE AND (B) THE PER SHARE FAIR
MARKET VALUE ON THE DATE OF SALE OF SUCH UNDERLYING COMMON STOCK, MULTIPLIED BY
(II) THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SUCH AWARD (WITHOUT
REDUCTION FOR ANY SHARES OF COMMON STOCK SURRENDERED OR ATTESTED TO).  FOR
PURPOSES OF THIS SECTION 7.6, “SHARE-BASED FINANCIAL GAIN” SHALL EQUAL, IN THE
CASE OF EACH GRANT DATE DURING THE WRONGFUL CONDUCT PERIOD, (I) THE GREATER OF
(A) THE FAIR MARKET VALUE OF A SHARE OF THE UNDERLYING COMMON STOCK ON THE GRANT
DATE OF SUCH AWARD AND (B) THE PER SHARE FAIR MARKET VALUE ON THE DATE OF ANY
SALE OF SUCH UNDERLYING COMMON STOCK, MULTIPLIED BY (II) THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO SUCH AWARD (WITHOUT REDUCTION FOR ANY SHARES OF COMMON
STOCK SURRENDERED OR ATTESTED TO).  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE
AT OR AFTER THE GRANT DATE, EACH AWARD AGREEMENT EVIDENCING THE GRANT OF
RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS SHALL PROVIDE FOR THE
PARTICIPANT’S CONSENT TO AND AUTHORIZATION OF THE COMPANY AND THE SUBSIDIARIES
TO DEDUCT FROM ANY AMOUNTS PAYABLE BY SUCH ENTITIES TO SUCH PARTICIPANT ANY
AMOUNTS THE PARTICIPANT OWES TO THE COMPANY UNDER THIS SECTION 7.6.  THIS RIGHT
OF SET-OFF IS IN ADDITION TO ANY OTHER REMEDIES THE COMPANY MAY HAVE AGAINST THE
PARTICIPANT FOR THE PARTICIPANT’S BREACH OF THIS SECTION 7.6.  THE PARTICIPANT’S
OBLIGATIONS UNDER THIS SECTION 7.6 SHALL BE CUMULATIVE (BUT NOT DUPLICATIVE) OF
ANY SIMILAR OBLIGATIONS THE PARTICIPANT HAS UNDER THIS PLAN, ANY AWARD
AGREEMENT, ANY COMPANY POLICY, STANDARD OR CODE (INCLUDING, WITHOUT LIMITATION,
THE COMPANY’S STANDARDS OF BUSINESS CONDUCT), OR ANY OTHER AGREEMENT WITH THE
COMPANY OR ANY SUBSIDIARY.


 


7.7           FINANCIAL RESTATEMENTS.  AN AWARD AGREEMENT MAY PROVIDE THAT, IN
THE EVENT THAT A PARTICIPANT COMMITS MISCONDUCT, FRAUD OR GROSS NEGLIGENCE
(WHETHER OR NOT SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE IS DEEMED OR COULD BE
DEEMED TO BE AN EVENT CONSTITUTING CAUSE) AND AS A RESULT OF, OR IN CONNECTION
WITH, SUCH MISCONDUCT, FRAUD OR GROSS NEGLIGENCE THE COMPANY RESTATES ANY OF ITS
FINANCIAL STATEMENTS, THEN THE COMMITTEE MAY REQUIRE ANY OR ALL OF THE
FOLLOWING:


 


(A)           THAT THE PARTICIPANT FORFEIT SOME OR ALL OF THE RESTRICTED STOCK
AND RESTRICTED STOCK UNITS HELD BY SUCH PARTICIPANT AT THE TIME OF SUCH
RESTATEMENT,

 

27

--------------------------------------------------------------------------------


 


(B)           THAT THE PARTICIPANT FORFEIT (OR PAY TO THE COMPANY) SOME OR ALL
OF THE CASH OR SHARES OF COMMON STOCK HELD BY THE PARTICIPANT AT THE TIME OF
SUCH RESTATEMENT THAT HAD BEEN RECEIVED AS SHARE AWARDS AND/OR IN SETTLEMENT OF
RESTRICTED STOCK AND RESTRICTED STOCK UNITS, AS APPLICABLE, DURING THE
TWELVE-MONTH PERIOD PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH OTHER PERIOD AS
DETERMINED BY THE COMMITTEE), AND


 


(C)           THAT THE PARTICIPANT PAY TO THE COMPANY IN CASH ALL OR A PORTION
OF THE PROCEEDS THAT THE PARTICIPANT REALIZED FROM THE SALE OF SHARES OF COMMON
STOCK THAT HAD BEEN RECEIVED AS SHARE AWARDS AND/OR IN SETTLEMENT OF ANY
RESTRICTED STOCK AND RESTRICTED STOCK UNITS WITHIN THE PERIOD COMMENCING TWELVE
MONTHS PRIOR TO THE FINANCIAL RESTATEMENT (OR SUCH OTHER PERIOD AS DETERMINED BY
THE COMMITTEE).


 


7.8           SHARE AWARDS.  SHARE AWARDS MAY BE GRANTED TO PARTICIPANTS AT SUCH
TIME OR TIMES AS SHALL BE DETERMINED BY THE COMMITTEE ON SUCH TERMS AND
CONDITIONS AS THE COMMITTEE MAY DETERMINE IN ITS DISCRETION.  SHARE AWARDS MAY
BE MADE AS ADDITIONAL COMPENSATION FOR SERVICES RENDERED BY A PARTICIPANT TO THE
COMPANY OR ANY SUBSIDIARY OR MAY BE IN LIEU OF CASH OR OTHER COMPENSATION TO
WHICH THE PARTICIPANT MAY BE ENTITLED FROM THE COMPANY OR ANY SUBSIDIARY.


 


ARTICLE VIII

DEFERRED STOCK UNITS


 


8.1           IN GENERAL.  FREESTANDING DEFERRED STOCK UNITS MAY BE GRANTED TO
PARTICIPANTS AT SUCH TIME OR TIMES AS SHALL BE DETERMINED BY THE COMMITTEE
WITHOUT REGARD TO ANY ELECTION BY THE PARTICIPANT TO DEFER RECEIPT OF ANY
COMPENSATION OR BONUS AMOUNT PAYABLE TO HIM.  THE GRANT DATE OF ANY FREESTANDING
DEFERRED STOCK UNITS UNDER THE PLAN WILL BE THE DATE ON WHICH SUCH FREESTANDING
DEFERRED STOCK UNITS ARE AWARDED BY THE COMMITTEE OR ON SUCH OTHER FUTURE DATE
AS THE COMMITTEE SHALL DETERMINE.  IN ADDITION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW (INCLUDING SECTION 409A OF THE CODE), ON FIXED DATES ESTABLISHED
BY THE COMMITTEE AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL
DETERMINE, THE COMMITTEE MAY PERMIT A PARTICIPANT TO ELECT TO DEFER RECEIPT OF
ALL OR A PORTION OF HIS ANNUAL COMPENSATION AND/OR INCENTIVE BONUS (“DEFERRED
ANNUAL AMOUNT”) PAYABLE BY THE COMPANY OR A SUBSIDIARY AND RECEIVE IN LIEU
THEREOF AN AWARD OF ELECTIVE DEFERRED STOCK UNITS EQUAL TO THE GREATEST WHOLE
NUMBER WHICH MAY BE OBTAINED BY DIVIDING (I) THE AMOUNT OF THE DEFERRED ANNUAL
AMOUNT BY (II) THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE OF
PAYMENT OF SUCH COMPENSATION AND/OR ANNUAL BONUS.  DEFERRED STOCK UNITS SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE NUMBER OF SHARES OF
COMMON STOCK TO WHICH THE DEFERRED STOCK UNITS PERTAINS, AND SUCH TERMS AND
CONDITIONS AS THE COMMITTEE SHALL DETERMINE, INCLUDING CUSTOMARY
REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO SECURITIES LAW
MATTERS.  UPON THE GRANT OF DEFERRED STOCK UNITS PURSUANT TO THE PLAN, THE
COMPANY SHALL ESTABLISH A NOTIONAL ACCOUNT FOR THE PARTICIPANT AND WILL RECORD
IN SUCH ACCOUNT THE NUMBER OF SHARES OF DEFERRED STOCK UNITS AWARDED TO THE
PARTICIPANT.  NO SHARES OF COMMON STOCK WILL BE ISSUED TO THE PARTICIPANT AT THE
TIME AN AWARD OF DEFERRED STOCK UNITS IS GRANTED.

 

28

--------------------------------------------------------------------------------


 


8.2           RIGHTS AS A STOCKHOLDER.  THE COMMITTEE SHALL DETERMINE WHETHER
AND TO WHAT EXTENT DIVIDEND EQUIVALENTS WILL BE CREDITED TO THE ACCOUNT OF, OR
WILL BE PAID CURRENTLY TO, A PARTICIPANT RECEIVING AN AWARD OF DEFERRED STOCK
UNITS.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE AT OR AFTER THE GRANT DATE,
(I) ANY CASH DIVIDENDS OR DISTRIBUTIONS CREDITED TO THE PARTICIPANT’S ACCOUNT
SHALL BE DEEMED TO HAVE BEEN INVESTED IN ADDITIONAL DEFERRED STOCK UNITS ON THE
PAYMENT DATE ESTABLISHED FOR THE RELATED DIVIDEND OR DISTRIBUTION IN AN AMOUNT
EQUAL TO THE GREATEST WHOLE NUMBER WHICH MAY BE OBTAINED BY DIVIDING (A) THE
VALUE OF SUCH DIVIDEND OR DISTRIBUTION ON THE RECORD DATE BY (B) THE FAIR MARKET
VALUE OF ONE SHARE OF COMMON STOCK ON SUCH DATE, AND SUCH ADDITIONAL DEFERRED
STOCK UNITS SHALL BE SUBJECT TO THE SAME TERMS AND CONDITIONS AS ARE APPLICABLE
IN RESPECT OF THE DEFERRED STOCK UNITS WITH RESPECT TO WHICH SUCH DIVIDENDS OR
DISTRIBUTIONS WERE PAYABLE, AND (II) IF ANY SUCH DIVIDENDS OR DISTRIBUTIONS ARE
PAID IN SHARES OF COMMON STOCK OR OTHER SECURITIES, SUCH SHARES AND OTHER
SECURITIES SHALL BE SUBJECT TO THE TERMS, CONDITIONS AND RESTRICTIONS AS APPLY
TO THE DEFERRED STOCK UNITS WITH RESPECT TO WHICH THEY WERE PAID.  A PARTICIPANT
SHALL NOT HAVE ANY RIGHTS AS A STOCKHOLDER IN RESPECT OF DEFERRED STOCK UNITS
AWARDED PURSUANT TO THE PLAN (INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO VOTE
ON ANY MATTER SUBMITTED TO THE COMPANY’S STOCKHOLDERS) UNTIL SUCH TIME AS THE
SHARES OF COMMON STOCK ATTRIBUTABLE TO SUCH DEFERRED STOCK UNITS HAVE BEEN
ISSUED TO SUCH PARTICIPANT OR HIS BENEFICIARY.


 


8.3           RESTRICTIONS ON TRANSFERABILITY.  NO DEFERRED STOCK UNITS MAY BE
SOLD, TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED. 
ANY ATTEMPT BY A PARTICIPANT, DIRECTLY OR INDIRECTLY, TO OFFER, TRANSFER, SELL,
PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY DEFERRED STOCK UNITS OR ANY
INTEREST THEREIN OR ANY RIGHTS RELATING THERETO WITHOUT COMPLYING WITH THE
PROVISIONS OF THE PLAN SHALL BE VOID AND OF NO EFFECT.


 


8.4           SETTLEMENT.  UNLESS THE COMMITTEE DETERMINES OTHERWISE AT OR AFTER
THE GRANT DATE, THE COMPANY SHALL ISSUE THE SHARES OF COMMON STOCK UNDERLYING
ANY OF A PARTICIPANT’S FREESTANDING DEFERRED STOCK UNITS (AND RELATED DIVIDEND
EQUIVALENTS) FOR WHICH THE RESTRICTION PERIOD SHALL HAVE LAPSED ON OR PRIOR TO
THE DATE OF SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY AND
ANY SUBSIDIARY, OTHER THAN A TERMINATION FOR CAUSE, AS SOON AS ADMINISTRATIVELY
PRACTICABLE, BUT NOT LATER THAN 90 DAYS, FOLLOWING THE DATE OF SUCH TERMINATION
OF EMPLOYMENT (OR ON SUCH EARLIER DATE AS THE COMMITTEE SHALL PERMIT OR SUCH
LATER DATE AS MAY BE ELECTED BY THE PARTICIPANT IN ACCORDANCE WITH SECTION 409A
OF THE CODE AND THE RULES AND PROCEDURES OF THE BOARD OR AS MAY BE REQUIRED BY
APPLICABLE LAW).  UNLESS THE COMMITTEE DETERMINES OTHERWISE AT OR AFTER THE
GRANT DATE, IN THE EVENT OF THE TERMINATION OF A PARTICIPANT’S EMPLOYMENT WITH
THE COMPANY AND THE SUBSIDIARIES FOR CAUSE, THE PARTICIPANT SHALL IMMEDIATELY
FORFEIT ALL RIGHTS WITH RESPECT TO ANY SHARES OF FREESTANDING DEFERRED STOCK
UNITS (AND RELATED DIVIDEND EQUIVALENTS) CREDITED TO HIS ACCOUNT, WHETHER OR NOT
THE RESTRICTION PERIOD SHALL HAVE THEN LAPSED.  SUBJECT TO ARTICLE IX AND
ARTICLE XI, AND THE LAST SENTENCE OF SECTION 8.1, UNLESS THE COMMITTEE
DETERMINES OTHERWISE AT OR AFTER THE GRANT DATE, THE COMPANY SHALL ISSUE THE
SHARES OF COMMON STOCK UNDERLYING ANY OF A PARTICIPANT’S ELECTIVE DEFERRED STOCK
UNITS (AND RELATED DIVIDEND EQUIVALENTS) CREDITED TO SUCH PARTICIPANT’S ACCOUNT
UNDER THE PLAN AS SOON AS ADMINISTRATIVELY PRACTICABLE, BUT NOT LATER THAN 90
DAYS, FOLLOWING THE DATE OF SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR
SUCH LATER DATE AS MAY BE ELECTED BY THE PARTICIPANT IN ACCORDANCE

 

29

--------------------------------------------------------------------------------


 


WITH THE RULES AND PROCEDURES OF THE COMMITTEE OR AS MAY BE REQUIRED BY
APPLICABLE LAW).  THE COMMITTEE MAY PROVIDE IN THE AWARD AGREEMENT APPLICABLE TO
ANY AWARD OF DEFERRED STOCK UNITS THAT, IN LIEU OF ISSUING SHARES OF COMMON
STOCK IN SETTLEMENT OF ANY DEFERRED STOCK UNITS, THE COMMITTEE MAY DIRECT THE
COMPANY TO PAY TO THE PARTICIPANT THE FAIR MARKET VALUE OF THE SHARES OF COMMON
STOCK CORRESPONDING TO SUCH DEFERRED STOCK UNITS IN CASH, OR IN ANY COMBINATION
OF SHARES OF COMMON STOCK AND CASH HAVING AN AGGREGATE FAIR MARKET VALUE EQUAL
TO SUCH SHARES OF COMMON STOCK.


 


8.5           FURTHER DEFERRAL ELECTIONS.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW (INCLUDING SECTION 409A OF THE CODE), UPON SUCH TERMS AND CONDITIONS AS THE
COMMITTEE MAY ESTABLISH FROM TIME TO TIME, A PARTICIPANT MAY ELECT TO FURTHER
DEFER RECEIPT OF SHARES OF COMMON STOCK ISSUABLE IN RESPECT OF DEFERRED STOCK
UNITS (OR AN INSTALLMENT OF AN AWARD) FOR A SPECIFIED PERIOD OR UNTIL A
SPECIFIED EVENT.


 


ARTICLE IX

CHANGE IN CONTROL


 


9.1           ACCELERATED VESTING AND PAYMENT.


 


(A)           IN GENERAL.  UNLESS THE COMMITTEE OTHERWISE DETERMINES IN THE
MANNER SET FORTH IN SECTION 9.2, UPON THE OCCURRENCE OF A CHANGE IN CONTROL,
(I) ALL OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BECOME IMMEDIATELY
EXERCISABLE, (II) THE RESTRICTION PERIOD ON ALL RESTRICTED STOCK, RESTRICTED
STOCK UNITS AND FREESTANDING DEFERRED STOCK UNITS SHALL LAPSE IMMEDIATELY PRIOR
TO SUCH CHANGE IN CONTROL AND (III) SHARES OF COMMON STOCK UNDERLYING AWARDS OF
RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS SHALL BE ISSUED TO EACH
PARTICIPANT THEN HOLDING SUCH AWARD IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL;
PROVIDED, THAT, AT THE DISCRETION OF THE COMMITTEE (AS CONSTITUTED IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL), EACH SUCH OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK UNIT AND/OR DEFERRED STOCK UNIT MAY BE CANCELED IN EXCHANGE FOR
AN AMOUNT EQUAL TO THE PRODUCT OF (A)(I) IN THE CASE OF OPTIONS AND STOCK
APPRECIATION RIGHTS, THE EXCESS, IF ANY, OF THE PRODUCT OF THE CHANGE IN CONTROL
PRICE OVER THE EXERCISE PRICE FOR SUCH AWARD, AND (II) IN THE CASE OF OTHER SUCH
AWARDS, THE CHANGE IN CONTROL PRICE MULTIPLIED BY (B) THE AGGREGATE NUMBER OF
SHARES OF COMMON STOCK COVERED BY SUCH AWARD; PROVIDED, FURTHER, THAT WHERE THE
CHANGE IN CONTROL DOES NOT CONSTITUTE A “CHANGE IN CONTROL EVENT” AS DEFINED
UNDER SECTION 409A OF THE CODE, THE SHARES TO BE ISSUED, OR THE AMOUNT TO BE
PAID, FOR EACH AWARD THAT CONSTITUTES DEFERRED COMPENSATION SUBJECT TO SECTION
409A OF THE CODE SHALL BE PAID AT THE TIME OR SCHEDULE APPLICABLE TO SUCH AWARDS
(ASSUMING FOR THESE PAYMENT PURPOSES (BUT NOT THE LAPSING OF THE RESTRICTION
PERIOD) THAT NO SUCH CHANGE IN CONTROL HAD OCCURRED).  NOTWITHSTANDING THE
FOREGOING, THE COMMITTEE MAY, IN ITS DISCRETION, INSTEAD TERMINATE ANY
OUTSTANDING OPTIONS OR STOCK APPRECIATION RIGHTS IF EITHER (X) THE COMPANY
PROVIDES HOLDERS OF SUCH OPTIONS AND STOCK APPRECIATION RIGHTS WITH REASONABLE
ADVANCE NOTICE TO EXERCISE THEIR OUTSTANDING AND UNEXERCISED OPTIONS AND STOCK
APPRECIATION RIGHTS OR (Y) THE COMMITTEE REASONABLY DETERMINES THAT THE CHANGE
IN CONTROL PRICE IS EQUAL TO OR LESS THAN THE EXERCISE PRICE FOR SUCH OPTIONS OR
STOCK APPRECIATION RIGHTS.

 

30

--------------------------------------------------------------------------------


 


(B)           PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS. 
PERFORMANCE STOCK, PERFORMANCE STOCK UNITS, PERFORMANCE UNITS AND ELECTIVE
DEFERRED STOCK UNITS THAT ARE OUTSTANDING IN THE EVENT OF A CHANGE IN CONTROL
SHALL BE TREATED AS PROVIDED IN THE INDIVIDUAL AWARD AGREEMENT GOVERNING SUCH
PERFORMANCE STOCK, PERFORMANCE STOCK UNITS, PERFORMANCE UNITS OR ELECTIVE
DEFERRED STOCK UNITS.


 


(C)           TIMING OF PAYMENTS.  PAYMENT OF ANY AMOUNTS CALCULATED IN
ACCORDANCE WITH SECTION 9.1(A) SHALL BE MADE IN CASH OR, IF DETERMINED BY THE
COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL), IN SHARES
OF THE COMMON STOCK OF THE NEW EMPLOYER HAVING AN AGGREGATE FAIR MARKET VALUE
EQUAL TO SUCH AMOUNT AND SHALL BE PAYABLE IN FULL, AS SOON AS REASONABLY
PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS, FOLLOWING THE CHANGE IN CONTROL
(SUBJECT TO THE PAYMENT TIMING RESTRICTIONS CONTAINED IN THE SECOND PROVISO OF
THE FIRST SENTENCE OF SECTION 9.1(A)).  FOR PURPOSES HEREOF, THE FAIR MARKET
VALUE OF ONE SHARE OF COMMON STOCK OF THE NEW EMPLOYER SHALL BE DETERMINED BY
THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
TRANSACTION CONSTITUTING THE CHANGE IN CONTROL), IN GOOD FAITH.


 


9.2           ALTERNATIVE AWARDS.  NOTWITHSTANDING SECTION 9.1, NO CANCELLATION,
TERMINATION, ACCELERATION OF EXERCISABILITY OR VESTING, LAPSE OF ANY RESTRICTION
PERIOD OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY
OUTSTANDING AWARD (OTHER THAN AN AWARD OF PERFORMANCE STOCK, PERFORMANCE STOCK
UNITS, PERFORMANCE UNITS OR ELECTIVE DEFERRED STOCK UNITS EXCEPT AS PROVIDED
THEREIN), IF THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE CONSUMMATION
OF THE TRANSACTION CONSTITUTING THE CHANGE IN CONTROL) REASONABLY DETERMINES, IN
GOOD FAITH, PRIOR TO THE CHANGE IN CONTROL THAT SUCH OUTSTANDING AWARDS SHALL BE
HONORED OR ASSUMED, OR NEW RIGHTS SUBSTITUTED THEREFOR (SUCH HONORED, ASSUMED OR
SUBSTITUTED AWARD BEING HEREINAFTER REFERRED TO AS AN “ALTERNATIVE AWARD”) BY
THE NEW EMPLOYER, PROVIDED, THAT ANY ALTERNATIVE AWARD MUST:


 

(I)            BE BASED ON SHARES OF COMMON STOCK THAT ARE TRADED ON AN
ESTABLISHED U.S. SECURITIES MARKET OR ANOTHER PUBLIC MARKET DETERMINED BY THE
COMMITTEE PRIOR TO THE CHANGE IN CONTROL;

 

(II)           PROVIDE THE PARTICIPANT (OR EACH PARTICIPANT IN A CLASS OF
PARTICIPANTS) WITH RIGHTS AND ENTITLEMENTS SUBSTANTIALLY EQUIVALENT TO OR BETTER
THAN THE RIGHTS, TERMS AND CONDITIONS APPLICABLE UNDER SUCH AWARD, INCLUDING,
BUT NOT LIMITED TO, AN IDENTICAL OR BETTER EXERCISE OR VESTING SCHEDULE AND
IDENTICAL OR BETTER TIMING AND METHODS OF PAYMENT (INCLUDING LIQUIDITY RIGHTS
WITH RESPECT TO SHARES OF COMMON STOCK RECEIVED IN SETTLEMENT OF SUCH AWARD);

 

(III)          HAVE SUBSTANTIALLY EQUIVALENT ECONOMIC VALUE TO SUCH AWARD
(DETERMINED AT THE TIME OF THE CHANGE IN CONTROL);

 

(IV)          HAVE TERMS AND CONDITIONS WHICH PROVIDE THAT IN THE EVENT THAT THE
PARTICIPANT SUFFERS AN INVOLUNTARY TERMINATION WITHOUT CAUSE WITHIN TWO YEARS
FOLLOWING THE CHANGE IN CONTROL, ANY CONDITIONS ON THE PARTICIPANT’S RIGHTS
UNDER, OR ANY RESTRICTIONS ON TRANSFER OR EXERCISABILITY APPLICABLE TO, EACH
SUCH AWARD HELD BY SUCH PARTICIPANT SHALL BE WAIVED OR SHALL LAPSE, AS THE CASE
MAY BE; AND

 

31

--------------------------------------------------------------------------------


 

(V)           NOT RESULT IN ADVERSE TAX CONSEQUENCES TO THE PARTICIPANT UNDER
SECTION 409A OF THE CODE.


 


ARTICLE X

EFFECTIVE DATE, AMENDMENT, MODIFICATION AND TERMINATION OF PLAN


 

The Plan was adopted by the Board on February 28, 2008, and approved by the
Company’s shareholders at the annual meeting of shareholders held on May 15,
2008.  The amendment and restatement of the Plan provided herein is subject to
shareholder approval at the 2010 shareholder meeting.  The Plan shall continue
in effect, unless sooner terminated pursuant to this Article X, until the tenth
anniversary of the date on which it is adopted by the Board (or if applicable,
the I0 year anniversary of the date of the latest shareholder approval of the
Plan, including without limitation any shareholder approval of any amendment to
the Plan to increase the share award capacity hereunder).  The Board or the
Committee may at any time terminate or suspend the Plan, and from time to time
may amend or modify the Plan; provided, that without the approval by a majority
of the votes cast at a meeting of shareholders at which a quorum representing a
majority of the shares of the Company entitled to vote generally in the election
of directors is present in person or by proxy, no amendment or modification to
the Plan may (i) materially increase the benefits accruing to participants under
the Plan, (ii) except as otherwise expressly provided in Section 4.4, materially
increase the number of shares of Common Stock subject to the Plan or the
individual Award limitations specified in Section 4.3, (iii) modify the
restrictions provided in Section 4.5 or (iv) materially modify the requirements
for participation in the Plan.  No amendment, modification, or termination of
the Plan shall in any manner adversely affect any Award theretofore granted
under the Plan, without the consent of the Participant.  Notwithstanding the
foregoing, the Board or Committee may take such actions as it deems appropriate
to ensure that the Plan and any Awards may comply with any tax, securities or
other applicable law.  Nothing herein shall restrict the Committee’s ability to
exercise its discretionary authority as provided in the Plan.  Subject to other
applicable provisions of the Plan, all Awards made under the Plan prior to such
termination of the Plan shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards.  Except as otherwise determined by the Board, termination of the Plan
shall not affect the Committee’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.  On the effective date of the Plan, the Prior Plans shall
terminate, and no further grants shall be made thereunder.  Following a Change
in Control, no action shall be taken under the Plan that will cause any Award
that has previously been determined to be (or is determined to be) subject to
section 409A of the Code to fail to comply in any respect with section 409A of
the Code without the written consent of the Participant.

 

32

--------------------------------------------------------------------------------



 


ARTICLE XI

MISCELLANEOUS PROVISIONS


 


11.1         NONTRANSFERABILITY OF AWARDS.  NO AWARD SHALL BE ASSIGNABLE OR
TRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED,
THAT THE COMMITTEE OR THE BOARD MAY, EXCEPT AS OTHERWISE PROVIDED IN THE PLAN,
PERMIT (ON SUCH TERMS AND CONDITIONS AS IT SHALL ESTABLISH) IN ITS SOLE
DISCRETION A PARTICIPANT TO TRANSFER AN AWARD FOR NO CONSIDERATION TO (I) THE
PARTICIPANT’S CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT,
SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW,
SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW, INCLUDING
ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE PARTICIPANT’S HOUSEHOLD (OTHER
THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH THESE PERSONS HAVE MORE THAN FIFTY
PERCENT OF THE BENEFICIAL INTEREST, A FOUNDATION IN WHICH THESE PERSONS (OR THE
PARTICIPANT) CONTROL THE MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH
THESE PERSONS (OR THE PARTICIPANT) OWN MORE THAN FIFTY PERCENT OF THE VOTING
INTERESTS, OR TO ORGANIZATIONS QUALIFYING AS CHARITABLE ORGANIZATIONS WITHIN THE
MEANING OF SECTION 501(C)(3) OF THE CODE OR (II) ANY OTHER PERSON OR ENTITY
(EACH OF (I) AND (II), UPON SUCH PERMITTED TRANSFER, A “PERMITTED TRANSFEREE”). 
EXCEPT TO THE EXTENT REQUIRED BY LAW, NO AWARD SHALL BE SUBJECT TO ANY LIEN,
OBLIGATION OR LIABILITY OF THE PARTICIPANT.  ALL RIGHTS WITH RESPECT TO AWARDS
GRANTED TO A PARTICIPANT UNDER THE PLAN SHALL BE EXERCISABLE DURING THE
PARTICIPANT’S LIFETIME ONLY BY SUCH PARTICIPANT OR, IF APPLICABLE, HIS OR HER
PERMITTED TRANSFEREE(S).  THE RIGHTS OF A PERMITTED TRANSFEREE SHALL BE LIMITED
TO THE RIGHTS CONVEYED TO SUCH PERMITTED TRANSFEREE, WHO SHALL BE SUBJECT TO AND
BOUND BY THE TERMS OF THE AGREEMENT OR AGREEMENTS BETWEEN THE PARTICIPANT AND
THE COMPANY.


 


11.2         BENEFICIARY DESIGNATION.  EACH PARTICIPANT UNDER THE PLAN MAY, FROM
TIME TO TIME, NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN IS TO BE PAID
OR BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF HIS OR HER
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE COMMITTEE, AND WILL BE
EFFECTIVE ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE COMMITTEE
DURING HIS OR HER LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION, BENEFITS
REMAINING UNPAID AT THE PARTICIPANT’S DEATH SHALL BE PAID TO OR EXERCISED BY THE
PARTICIPANT’S SURVIVING SPOUSE, IF ANY, OR OTHERWISE TO OR BY HIS OR HER ESTATE.


 


11.3         NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION.  NOTHING IN THE PLAN
OR ANY AWARD AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME,
NOR TO CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY (REGARDLESS OF WHETHER SUCH TERMINATION RESULTS IN
(1) THE FAILURE OF ANY AWARD TO VEST; (2) THE FORFEITURE OF ANY UNVESTED OR
VESTED PORTION OF ANY AWARD; AND/OR (3) ANY OTHER ADVERSE EFFECT ON THE
INDIVIDUAL’S INTERESTS UNDER THE PLAN).  NO EMPLOYEE SHALL HAVE A RIGHT TO BE
SELECTED AS A PARTICIPANT, OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY FUTURE
AWARDS.

 

33

--------------------------------------------------------------------------------


 


11.4         TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE RIGHT AND POWER TO
DEDUCT FROM ALL AMOUNTS PAID TO A PARTICIPANT IN CASH OR SHARES (WHETHER UNDER
THIS PLAN OR OTHERWISE) OR TO REQUIRE A PARTICIPANT TO REMIT TO THE COMPANY
PROMPTLY UPON NOTIFICATION OF THE AMOUNT DUE, AN AMOUNT (WHICH MAY INCLUDE
SHARES OF COMMON STOCK) TO SATISFY THE MINIMUM FEDERAL, STATE OR LOCAL OR
FOREIGN TAXES OR OTHER OBLIGATIONS REQUIRED BY LAW TO BE WITHHELD WITH RESPECT
THERETO WITH RESPECT TO ANY AWARD UNDER THIS PLAN.  IN THE CASE OF ANY AWARD
SATISFIED IN THE FORM OF SHARES OF COMMON STOCK, NO SHARES OF COMMON STOCK SHALL
BE ISSUED UNLESS AND UNTIL ARRANGEMENTS SATISFACTORY TO THE COMMITTEE SHALL HAVE
BEEN MADE TO SATISFY THE STATUTORY MINIMUM WITHHOLDING TAX OBLIGATIONS
APPLICABLE WITH RESPECT TO SUCH AWARD.  THE COMPANY MAY DEFER PAYMENTS OF CASH
OR ISSUANCE OR DELIVERY OF COMMON STOCK UNTIL SUCH REQUIREMENTS ARE SATISFIED. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SHALL HAVE THE
RIGHT TO RETAIN, OR THE COMMITTEE MAY, SUBJECT TO SUCH TERMS AND CONDITIONS AS
IT MAY ESTABLISH FROM TIME TO TIME, PERMIT PARTICIPANTS TO ELECT TO TENDER,
SHARES OF COMMON STOCK (INCLUDING SHARES OF COMMON STOCK ISSUABLE IN RESPECT OF
AN AWARD) TO SATISFY, IN WHOLE OR IN PART, THE AMOUNT REQUIRED TO BE WITHHELD
(PROVIDED THAT SUCH AMOUNT SHALL NOT BE IN EXCESS OF THE MINIMUM AMOUNT REQUIRED
TO SATISFY THE STATUTORY WITHHOLDING TAX OBLIGATIONS).


 


11.5         COMPLIANCE WITH LEGAL AND EXCHANGE REQUIREMENTS.  THE PLAN, THE
GRANTING AND EXERCISING OF AWARDS THEREUNDER, AND ANY OBLIGATIONS OF THE COMPANY
UNDER THE PLAN, SHALL BE SUBJECT TO ALL APPLICABLE FEDERAL AND STATE LAWS,
RULES, AND REGULATIONS, AND TO SUCH APPROVALS BY ANY REGULATORY OR GOVERNMENTAL
AGENCY AS MAY BE REQUIRED, AND TO ANY RULES OR REGULATIONS OF ANY EXCHANGE ON
WHICH THE COMMON STOCK IS LISTED.  THE COMPANY, IN ITS DISCRETION, MAY POSTPONE
THE GRANTING, EXERCISING AND SETTLEMENT OF AWARDS, THE ISSUANCE OR DELIVERY OF
SHARES OF COMMON STOCK UNDER ANY AWARD OR ANY OTHER ACTION PERMITTED UNDER THE
PLAN TO PERMIT THE COMPANY, WITH REASONABLE DILIGENCE, TO COMPLETE SUCH STOCK
EXCHANGE LISTING OR REGISTRATION OR QUALIFICATION OF SUCH SHARES OR OTHER
REQUIRED ACTION UNDER ANY FEDERAL OR STATE LAW, RULE OR REGULATION AND MAY
REQUIRE ANY PARTICIPANT TO MAKE SUCH REPRESENTATIONS AND FURNISH SUCH
INFORMATION AS IT MAY CONSIDER APPROPRIATE IN CONNECTION WITH THE ISSUANCE OR
DELIVERY OF SHARES OF COMMON STOCK IN COMPLIANCE WITH APPLICABLE LAWS, RULES AND
REGULATIONS.  THE COMPANY SHALL NOT BE OBLIGATED BY VIRTUE OF ANY PROVISION OF
THE PLAN TO RECOGNIZE THE EXERCISE OR SETTLEMENT OF ANY AWARD OR TO OTHERWISE
SELL OR ISSUE SHARES OF COMMON STOCK IN VIOLATION OF ANY SUCH LAWS, RULES OR
REGULATIONS, AND ANY POSTPONEMENT OF THE EXERCISE OR SETTLEMENT OF ANY AWARD
UNDER THIS PROVISION SHALL NOT EXTEND THE TERM OF SUCH AWARDS.  NEITHER THE
COMPANY NOR ITS DIRECTORS OR OFFICERS SHALL HAVE ANY OBLIGATION OR LIABILITY TO
A PARTICIPANT WITH RESPECT TO ANY AWARD (OR SHARES OF COMMON STOCK ISSUABLE
THEREUNDER) THAT SHALL LAPSE BECAUSE OF SUCH POSTPONEMENT.


 


11.6         INDEMNIFICATION.  TO THE MAXIMUM EXTENT PROVIDED BY LAW AND BY THE
COMPANY’S CERTIFICATE OF INCORPORATION AND/OR BY-LAWS, EACH PERSON WHO IS OR
SHALL HAVE BEEN A MEMBER OF THE COMMITTEE OR OF THE BOARD SHALL BE INDEMNIFIED
AND HELD HARMLESS BY THE COMPANY AGAINST AND FROM ANY LOSS, COST, LIABILITY OR
EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM OR HER IN
CONNECTION WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT OR PROCEEDING TO WHICH
HE OR SHE MAY BE MADE A PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON OF
ANY ACTION TAKEN OR FAILURE TO ACT UNDER THE PLAN AND AGAINST AND FROM ANY AND
ALL AMOUNTS PAID BY HIM OR HER IN

 

34

--------------------------------------------------------------------------------


 


SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL, OR PAID BY HIM OR HER IN
SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING AGAINST HIM
OR HER, PROVIDED HE OR SHE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN
EXPENSE, TO HANDLE AND DEFEND THE SAME BEFORE HE OR SHE UNDERTAKES TO HANDLE AND
DEFEND IT ON HIS OR HER OWN BEHALF.  THE FOREGOING RIGHT OF INDEMNIFICATION
SHALL NOT BE EXCLUSIVE AND SHALL BE INDEPENDENT OF ANY OTHER RIGHTS OF
INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE ENTITLED UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BY-LAWS, BY CONTRACT, AS A MATTER OF LAW, OR
OTHERWISE.


 


11.7         NO LIMITATION ON COMPENSATION.  NOTHING IN THE PLAN SHALL BE
CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY TO ESTABLISH OTHER PLANS OR TO PAY
COMPENSATION TO ITS EMPLOYEES, IN CASH OR PROPERTY, IN A MANNER WHICH IS NOT
EXPRESSLY AUTHORIZED UNDER THE PLAN.


 


11.8         DEFERRALS.  THE COMMITTEE MAY POSTPONE THE EXERCISING OF AWARDS,
THE ISSUANCE OR DELIVERY OF COMMON STOCK UNDER ANY AWARD OR ANY ACTION PERMITTED
UNDER THE PLAN TO PREVENT THE COMPANY OR ANY SUBSIDIARY FROM BEING DENIED A
FEDERAL INCOME TAX DEDUCTION WITH RESPECT TO ANY AWARD OTHER THAN AN ISO OR TO
THE EXTENT REQUIRED OR PERMITTED BY APPLICABLE LAW.


 


11.9         409A COMPLIANCE.  THE PLAN IS INTENDED TO BE ADMINISTERED IN A
MANNER CONSISTENT WITH THE REQUIREMENTS, WHERE APPLICABLE, OF SECTION 409A OF
THE CODE.  WHERE REASONABLY POSSIBLE AND PRACTICABLE, THE PLAN SHALL BE
ADMINISTERED IN A MANNER TO AVOID THE IMPOSITION ON PARTICIPANTS OF IMMEDIATE
TAX RECOGNITION AND ADDITIONAL TAXES PURSUANT TO SUCH SECTION 409A. 
NOTWITHSTANDING THE FOREGOING, NEITHER THE COMPANY NOR THE COMMITTEE SHALL HAVE
ANY LIABILITY TO ANY PERSON IN THE EVENT SUCH SECTION 409A APPLIES TO ANY SUCH
AWARD IN A MANNER THAT RESULTS IN ADVERSE TAX CONSEQUENCES FOR THE PARTICIPANT
OR ANY OF HIS BENEFICIARIES OR TRANSFEREES.


 

Solely for purposes of determining the time and form of payments due under any
Award that is considered nonqualified deferred compensation under section 409A
of the Code and that is not otherwise exempt from section 409A of the Code, a
Participant shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of section 409A of the Code.  Notwithstanding any other provision in this Plan,
if as of Participant’s separation from service, the Participant is a “specified
employee” as determined by the Company, then to the extent any amount payable
under any Award that is considered nonqualified deferred compensation under
section 409A of the Code and that is not otherwise exempt from section 409A of
the Code, for which payment is triggered by Participant’s separation from
service (other than on account of death), and that under the terms of the Award
would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of such separation from service or
(b) the date of the Participant’s death.

 


11.10       GOVERNING LAW.  THE PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS WHICH WOULD REQUIRE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT THE CORPORATE LAW OF THE STATE OF
DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.

 

35

--------------------------------------------------------------------------------


 


11.11       SEVERABILITY; BLUE PENCIL.  IN THE EVENT THAT ANY ONE OR MORE OF THE
PROVISIONS OF THIS PLAN SHALL BE OR BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS CONTAINED HEREIN SHALL NOT BE AFFECTED THEREBY.  IF, IN THE OPINION
OF ANY COURT OF COMPETENT JURISDICTION SUCH COVENANTS ARE NOT REASONABLE IN ANY
RESPECT, SUCH COURT SHALL HAVE THE RIGHT, POWER AND AUTHORITY TO EXCISE OR
MODIFY SUCH PROVISION OR PROVISIONS OF THESE COVENANTS AS TO THE COURT SHALL
APPEAR NOT REASONABLE AND TO ENFORCE THE REMAINDER OF THESE COVENANTS AS SO
AMENDED.


 


11.12       NO IMPACT ON BENEFITS.  EXCEPT AS MAY OTHERWISE BE SPECIFICALLY
STATED UNDER ANY EMPLOYEE BENEFIT PLAN, POLICY OR PROGRAM, NO AMOUNT PAYABLE IN
RESPECT OF ANY AWARD SHALL BE TREATED AS COMPENSATION FOR PURPOSES OF
CALCULATING A PARTICIPANT’S RIGHT UNDER ANY SUCH PLAN, POLICY OR PROGRAM.  NO
AMOUNT PAYABLE IN RESPECT OF ANY AWARD PURSUANT TO AN AWARD SHALL BE DEEMED PART
OF A PARTICIPANT’S REGULAR, RECURRING COMPENSATION FOR PURPOSES OF ANY
TERMINATION, INDEMNITY OR SEVERANCE PAY LAWS.


 


11.13       NO CONSTRAINT ON CORPORATE ACTION.  NOTHING IN THIS PLAN SHALL BE
CONSTRUED (I) TO LIMIT, IMPAIR OR OTHERWISE AFFECT THE COMPANY’S RIGHT OR POWER
TO MAKE ADJUSTMENTS, RECLASSIFICATIONS, REORGANIZATIONS OR CHANGES OF ITS
CAPITAL OR BUSINESS STRUCTURE, OR TO MERGE OR CONSOLIDATE, OR DISSOLVE,
LIQUIDATE, SELL, OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS OR
(II) TO LIMIT THE RIGHT OR POWER OF THE COMPANY, OR ANY SUBSIDIARY TO TAKE ANY
ACTION WHICH SUCH ENTITY DEEMS TO BE NECESSARY OR APPROPRIATE.


 


11.14       HEADINGS AND CAPTIONS.  THE HEADINGS AND CAPTIONS HEREIN ARE
PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE CONSIDERED PART OF
THIS PLAN, AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF THIS PLAN.


 


11.15       NO TRUST OR FUND CREATED.  NEITHER THE PLAN NOR ANY AWARD SHALL
CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND A GRANTEE OR ANY OTHER PERSON. 
TO THE EXTENT THAT ANY GRANTEE OR OTHER PERSON ACQUIRES A RIGHT TO RECEIVE
PAYMENTS FROM THE COMPANY PURSUANT TO AN AWARD, SUCH RIGHT SHALL BE NO GREATER
THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR OF THE COMPANY.


 


11.16       FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE
ISSUED OR DELIVERED PURSUANT TO THE PLAN OR ANY AWARD, AND THE COMMITTEE SHALL
DETERMINE WHETHER CASH, OTHER SECURITIES OR OTHER PROPERTY SHALL BE PAID OR
TRANSFERRED IN LIEU OF ANY FRACTIONAL SHARES, OR WHETHER SUCH FRACTIONAL SHARES
OR ANY RIGHTS THERETO SHALL BE CANCELED, TERMINATED OR OTHERWISE ELIMINATED.


 


11.17       CODE SECTION 83(B) ELECTIONS.  THE COMPANY, ITS AFFILIATES AND THE
COMMITTEE HAVE NO RESPONSIBILITY FOR ANY PARTICIPANT’S ELECTION, ATTEMPT TO
ELECT OR FAILURE TO ELECT TO INCLUDE THE VALUE OF A RESTRICTED STOCK AWARD OR
OTHER AWARD SUBJECT TO SECTION 83 OF THE CODE IN THE PARTICIPANT’S GROSS INCOME
FOR THE YEAR OF PAYMENT PURSUANT TO SECTION 83(B) OF THE CODE. ANY PARTICIPANT
WHO MAKES AN ELECTION PURSUANT TO SECTION 83(B) OF THE CODE WILL PROMPTLY
PROVIDE THE COMMITTEE WITH A COPY OF THE ELECTION FORM.

 

36

--------------------------------------------------------------------------------


 


11.18       NO OBLIGATION TO EXERCISE AWARDS; NO RIGHT TO NOTICE OF EXPIRATION
DATE.  THE GRANT OF AN AWARD OF AN OPTION OR STOCK APPRECIATION RIGHT WILL
IMPOSE NO OBLIGATION UPON THE PARTICIPANT TO EXERCISE THE AWARD. THE COMPANY,
ITS AFFILIATES AND THE COMMITTEE HAVE NO OBLIGATION TO INFORM A PARTICIPANT OF
THE DATE ON WHICH ANY AWARD LAPSES EXCEPT IN THE AWARD AGREEMENT.


 


11.19       RIGHT TO OFFSET.  NOTWITHSTANDING ANY PROVISIONS OF THE PLAN TO THE
CONTRARY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW (INCLUDING SECTION 409A
OF THE CODE), THE COMPANY MAY OFFSET ANY AMOUNTS TO BE PAID TO A PARTICIPANT
(OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, TO HIS BENEFICIARY OR ESTATE)
UNDER THE PLAN AGAINST ANY AMOUNTS THAT SUCH PARTICIPANT MAY OWE TO THE COMPANY
OR ITS AFFILIATES.


 


11.20       COMPENSATION RECOVERY POLICY.  WITHOUT LIMITING ANY OTHER PROVISION
OF THE PLAN, ANY AWARD GRANTED HEREUNDER ON OR AFTER JANUARY 1, 2010 SHALL BE
SUBJECT TO THE COMPENSATION RECOVERY POLICY UNDER THE COMPANY’S STANDARDS OF
BUSINESS CONDUCT (AS AMENDED FROM TIME TO TIME, AND INCLUDING ANY SUCCESSOR OR
REPLACEMENT POLICY OR STANDARD).


 


11.21       FURNISHING INFORMATION.  A PARTICIPANT WILL COOPERATE WITH THE
COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE COMMITTEE AND
TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO FACILITATE THE
ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT
NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM
NECESSARY WHEN ELIGIBILITY OR ENTITLEMENT TO ANY COMPENSATION OR BENEFIT BASED
ON DISABILITY IS AT ISSUE.

 

37

--------------------------------------------------------------------------------